Exhibit 10.1

EXECUTION VERSION

 

 

 

SENIOR UNSECURED TERM LOAN AGREEMENT

Dated as of August 2, 2012

among

LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,

as the Borrower,

LASALLE HOTEL PROPERTIES,

as the Parent,

THE GUARANTORS NAMED HEREIN,

as the Guarantors,

CITIBANK, N.A.,

as Administrative Agent,

COMPASS BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

The Banks Party Hereto,

as the Banks,

PNC BANK, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co- Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger and Sole Book Running Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

  

Certain Defined Terms

     1   

Section 1.02

  

Computation of Time Periods

     24   

Section 1.03

  

Accounting Terms; Changes in GAAP

     24   

Section 1.04

  

Types of Advances

     24   

Section 1.05

  

Miscellaneous

     25   

Section 1.06

  

Commitment Increases; New Term Loan Tranches

     25   

ARTICLE II THE ADVANCES

     26   

Section 2.01

  

The Term Loan; Advances

     26   

Section 2.02

  

Method of Borrowing

     26   

Section 2.03

  

Fees

     28   

Section 2.04

  

Reduction of the Commitments

     29   

Section 2.05

  

Repayment of Advances

     29   

Section 2.06

  

Interest

     29   

Section 2.07

  

Prepayments

     30   

Section 2.08

  

Breakage Costs

     31   

Section 2.09

  

Increased Costs

     31   

Section 2.10

  

Payments and Computations

     32   

Section 2.11

  

Taxes

     33   

Section 2.12

  

Illegality

     35   

Section 2.13

  

[Reserved]

     36   

Section 2.14

  

Bank Replacement

     36   

Section 2.15

  

Sharing of Payments, Etc.

     37   

Section 2.16

  

Defaulting Lenders

     37   

ARTICLE III CONDITIONS OF LENDING

     38   

Section 3.01

  

Conditions Precedent to Initial Advance

     38   

Section 3.02

  

Conditions Precedent for each Borrowing

     40   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     41   

Section 4.01

  

Existence; Qualification; Partners; Subsidiaries

     41   

Section 4.02

  

Partnership and Corporate Power

     42   

Section 4.03

  

Authorization and Approvals

     42   

Section 4.04

  

Enforceable Obligations

     42   

Section 4.05

  

Parent Stock

     43   

Section 4.06

  

Financial Statements

     43   

Section 4.07

  

True and Complete Disclosure

     43   

Section 4.08

  

Litigation

     43   

Section 4.09

  

Use of Proceeds

     43   

Section 4.10

  

Investment Company Act

     44   

Section 4.11

  

Taxes

     44   

Section 4.12

  

Pension Plans

     44   

Section 4.13

  

Condition of Hotel Property; Casualties; Condemnation

     44   

Section 4.14

  

Insurance

     45   



--------------------------------------------------------------------------------

Section 4.15

  

No Burdensome Restrictions; No Defaults

     45   

Section 4.16

  

Environmental Condition

     45   

Section 4.17

  

Legal Requirements, Zoning, Utilities, Access

     46   

Section 4.18

  

Existing Indebtedness

     46   

Section 4.19

  

Title; Encumbrances

     46   

Section 4.20

  

Leasing Arrangements

     46   

Section 4.21

  

Unencumbered Properties

     47   

ARTICLE V AFFIRMATIVE COVENANTS

     47   

Section 5.01

  

Compliance with Laws, Etc.

     47   

Section 5.02

  

Preservation of Existence, Separateness, Etc.

     47   

Section 5.03

  

Payment of Taxes, Etc.

     48   

Section 5.04

  

Visitation Rights; Bank Meeting

     48   

Section 5.05

  

Reporting Requirements

     49   

Section 5.06

  

Maintenance of Property

     51   

Section 5.07

  

Insurance

     52   

Section 5.08

  

Use of Proceeds

     52   

Section 5.09

  

New Guarantors

     52   

ARTICLE VI NEGATIVE COVENANTS

     52   

Section 6.01

  

Liens, Etc.

     52   

Section 6.02

  

Indebtedness

     53   

Section 6.03

  

Agreements Restricting Distributions From Subsidiaries

     54   

Section 6.04

  

Restricted Payments

     54   

Section 6.05

  

Fundamental Changes; Asset Dispositions

     55   

Section 6.06

  

Participating Lessee Ownership

     55   

Section 6.07

  

Investments, Loans, Future Properties

     55   

Section 6.08

  

Affiliate Transactions

     56   

Section 6.09

  

Sale and Leaseback

     57   

Section 6.10

  

Sale or Discount of Receivables

     57   

Section 6.11

  

Restriction on Negative Pledges

     57   

Section 6.12

  

Material Documents

     57   

Section 6.13

  

Limitations on Development, Construction, Renovation and Purchase of Hotel
Properties

     57   

Section 6.14

  

New York Properties

     58   

ARTICLE VII FINANCIAL COVENANTS

     58   

Section 7.01

  

Fixed Charge Coverage Ratio

     58   

Section 7.02

  

Maintenance of Net Worth

     58   

Section 7.03

  

Limitations on Total Liabilities

     58   

Section 7.04

  

Limitations on Unsecured Indebtedness

     58   

Section 7.05

  

Limitations on Secured Indebtedness

     58   

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES

     58   

Section 8.01

  

Events of Default

     58   

Section 8.02

  

Optional Acceleration of Maturity

     61   

Section 8.03

  

Automatic Acceleration of Maturity

     62   

 

ii



--------------------------------------------------------------------------------

Section 8.04

  

[Reserved]

     62   

Section 8.05

  

Non-exclusivity of Remedies

     62   

Section 8.06

  

Right of Set-off

     62   

ARTICLE IX [RESERVED]

     62   

Section 9.01

  

[Reserved]

     62   

ARTICLE X AGENCY PROVISIONS

     62   

Section 10.01

  

Authorization and Action

     62   

Section 10.02

  

Administrative Agent’s Reliance, Etc.

     63   

Section 10.03

  

Administrative Agent and Its Affiliates

     63   

Section 10.04

  

Bank Credit Decision

     63   

Section 10.05

  

Indemnification

     64   

Section 10.06

  

Successor Administrative Agent

     64   

Section 10.07

  

Co-Syndication Agents, Joint Lead Arrangers and Joint Book Running Managers,
Co-Documentation Agents

     64   

Section 10.08

  

Designation of Additional Agents

     65   

ARTICLE XI MISCELLANEOUS

     65   

Section 11.01

  

Amendments, Etc.

     65   

Section 11.02

  

Notices, Etc.

     66   

Section 11.03

  

No Waiver; Remedies

     68   

Section 11.04

  

Costs and Expenses

     68   

Section 11.05

  

Binding Effect

     68   

Section 11.06

  

Bank Assignments and Participations

     69   

Section 11.07

  

Indemnification

     71   

Section 11.08

  

Execution in Counterparts

     72   

Section 11.09

  

Survival of Representations, Indemnifications, etc.

     72   

Section 11.10

  

Severability

     72   

Section 11.11

  

Entire Agreement

     72   

Section 11.12

  

Usury Not Intended

     72   

Section 11.13

  

Governing Law

     73   

Section 11.14

  

Consent to Jurisdiction; Service of Process; Jury Trial

     73   

Section 11.15

  

Knowledge of Borrower

     74   

Section 11.16

  

Banks Not in Control

     74   

Section 11.17

  

Headings Descriptive

     74   

Section 11.18

  

Time is of the Essence

     74   

Section 11.19

  

Scope of Indemnities

     74   

Section 11.20

  

Confidentiality

     74   

Section 11.21

  

USA Patriot Act Notice

     75   

Section 11.22

  

No Fiduciary Duties

     76   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

EXHIBIT A    —    FORM OF NOTE EXHIBIT B    —    FORM OF ASSIGNMENT AND
ACCEPTANCE EXHIBIT C    —    FORM OF COMPLIANCE CERTIFICATE EXHIBIT D    —   
FORM OF ENVIRONMENTAL INDEMNITY EXHIBIT E    —    FORM OF GUARANTY EXHIBIT F   
—    FORM OF NOTICE OF BORROWING EXHIBIT G    —    FORM OF NOTICE OF CONVERSION
OR CONTINUATION

SCHEDULES:

 

SCHEDULE 1.01(A)   —COMMITMENTS SCHEDULE 1.01(B)   —EXISTING PROPERTIES
SCHEDULE 1.01(C)   —GUARANTORS SCHEDULE 1.01(D)   —QUALIFIED GROUND LEASES
SCHEDULE 4.01   —SUBSIDIARIES SCHEDULE 4.08   —LITIGATION SCHEDULE 4.17   —LEGAL
REQUIREMENTS; ZONING; UTILITIES; ACCESS SCHEDULE 4.18   —EXISTING INDEBTEDNESS
SCHEDULE 5.07   —INSURANCE

 

iv



--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN AGREEMENT

This SENIOR UNSECURED TERM LOAN AGREEMENT, dated as of August 2, 2012, is among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, as
the Borrower, LASALLE HOTEL PROPERTIES, a Maryland trust, as the Parent, the
Guarantors from time to time party hereto, the Banks from time to time party
hereto, CITIBANK, N.A., as Administrative Agent and CITIGROUP GLOBAL MARKETS
INC., as sole lead arranger and sole book running manager.

The Borrower has requested, and the Banks have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement. In consideration of
the mutual agreements contained in this Agreement, the parties hereto do hereby
agree as follows:

WITNESSETH THAT:

WHEREAS, the Borrower has requested that the Banks extend credit to the
Borrower, and the Banks, upon the occurrence of the Closing Date and subject to
the terms hereof, have agreed to lend monies and/or make advances, extensions of
credit or other financial accommodations to, on behalf of or for the benefit of
the Borrower pursuant hereto.

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to the following:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty and Environmental Indemnity as Annex 1 thereto,
which agreement causes the Person executing and delivering the same to the
Administrative Agent to become a party to the Guaranty and the Environmental
Indemnity.

“Adjusted Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the greatest
of (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate, (b) 2% per annum above the
Federal Funds Rate and (c) the one-month LIBOR as offered on the applicable date
of determination (or on the previous day if such day is not a Business Day), as
the same may fluctuate from time to time, plus 1% per annum.

“Adjusted Corporate EBITDA” means, for the Rolling Period of the Parent most
recently ended for which financial statements have been, or are required to be,
delivered to the Banks hereunder, the Corporate EBITDA for such period adjusted
for (i) any Investments made or disposed of during such period to include or
exclude, as appropriate, the Corporate EBITDA attributable to such Investments
for such period, and (ii) any Hotel Property acquired or disposed of during such
period to include or exclude, as appropriate, the Adjusted NOI of such Hotel
Property for such period, plus the aggregate FF&E

 

1



--------------------------------------------------------------------------------

Reserves for such period for such Hotel Property; provided in each case that the
addition or deduction of the Corporate EBITDA attributable to such Investments
or such Hotel Property’s Adjusted NOI, as applicable, for such period is subject
to verification by either an accounting firm reasonably acceptable to the
Administrative Agent or written certification reasonably acceptable to the
Administrative Agent from an officer of the Borrower that such Corporate EBITDA
or Adjusted NOI, as the case may be, is true and accurate.

“Adjusted Net Worth” means, for the Parent as of any date, the sum of (a) the
Parent’s Net Worth on such date plus (b) the minority interest reflected in the
Parent’s balance sheet on such date determined in accordance with GAAP.

“Adjusted NOI” means, for any Hotel Property for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder, an amount (if positive) equal
to (a) the net income of such Hotel Property for such period after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets) other than in the ordinary course of business, (ii) any write-up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels; provided that to
the extent that the net income for any Hotel Property does not include a
reasonable allocation of administrative, accounting or other overhead of the
Person or Persons who directly or indirectly own or lease such Hotel Property
which directly pertains to the operation of Hotel Properties, then such
allocation amount shall be deemed subtracted from such net income for purposes
of the financial tests and other definitions contained in this Agreement which
utilize Adjusted NOI, plus (b) to the extent deducted in determining Adjusted
NOI, Interest Expense, income taxes, depreciation, amortization, and other
non-cash items for such period, as determined in accordance with GAAP, minus
(c) the aggregate FF&E Reserves for such period for such Hotel Property;
provided further that in no event shall the Adjusted NOI for any Hotel Property
be less than zero.

“Administrative Agent” means Citibank, in its capacity as Administrative Agent
for the Banks pursuant to Article X and any successor Administrative Agent
appointed pursuant to Section 10.06.

“Advance” means an Advance by a Bank to the Borrower, any such Advance being
either a Base Rate Advance or a LIBOR Advance.

“Affected Bank” has the meaning set forth in Section 2.14(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.

“Agreement” means this Senior Unsecured Term Loan Agreement, as the same may be
amended, modified, restated or supplemented from time to time.

“Allocation Percentage” means, for any Person, with respect to a Person’s Joint
Venture Subsidiary, the percentage ownership interest of such Person in such
Joint Venture Subsidiary.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s LIBOR
Lending Office in the case of a LIBOR Advance.

“Applicable Margin” means, with respect to each Type of Advance at any date, the
applicable percentage per annum set forth below based upon the Status then in
effect under the column for such Type of Advance.

 

     LEVERAGE RATIO    BASE RATE
ADVANCES    LIBOR ADVANCES

Level I Status

   £ 4.00:1.00    0.65%    1.65%

Level II Status

   > 4.00:1.00 but £ 4.75:1.00    0.90%    1.90%

Level III Status

   > 4.75:1.00 but £ 5.00:1.00    1.15%    2.15%

Level IV Status

   > 5.00:1.00    1.60%    2.60%

“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to
be delivered pursuant to Sections 5.05(a) through (d), (h), and (k); provided,
however, that solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Administrative Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, notice of conversion or continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.07(b) and any other notice
relating to the payment of any principal or other amount due under any Credit
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III or any other condition to any Borrowing
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 11.02(c).

“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U. S. Virgin
Islands, Bahamas, and Puerto Rico.

“Approved Third Party Operating Leases” means all operating leases for which
either the Borrower or a Guarantor is the lessor thereunder, except any
operating lease for which LaSalle Leasing or a Subsidiary of LaSalle Leasing is
a lessee.

“Asset Disposition” means any sale, lease of substantially all of a Hotel
Property (in which the Borrower or a Guarantor is lessor), conveyance, exchange,
transfer, or assignment of any Property by the Borrower or a Guarantor to a
Person other than the Borrower or a Guarantor.

“Asset Value” means, with respect to any Hotel Property, as of any date, (a) the
Calculated Value of such asset; provided, however, that the value of each Hotel
Property during the first twelve (12) months following acquisition shall be
equal to the greater of (i) the acquisition price or (ii) the Calculated Value,
(b) in the case of any Development Property, the undepreciated book value of
such Hotel Property as

 

3



--------------------------------------------------------------------------------

determined in accordance with GAAP, or (c) in the case of any Hotel Property
held by a Joint Venture Subsidiary, the pro rata share of such Hotel Property as
determined in accordance with clause (a) or (b), as applicable.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.

“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 11.06.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).

“Borrower” means LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Bank pursuant to Section 2.01 or Converted by each Bank to
Advances of a different Type pursuant to Section 2.02(b).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.

“Calculated Value” means for any Hotel Property (a) if such Hotel Property is
leased to a Subsidiary of the Borrower, the Adjusted NOI for such Hotel Property
for the preceding Rolling Period and, if such Hotel Property is not leased to a
Subsidiary of the Borrower, the lesser of (i) the Adjusted NOI for such Hotel
Property for the preceding Rolling Period or (ii) the actual rental payments
received by the Parent or its Subsidiary under the participating lease for such
Hotel Property during such Rolling Period divided by (b) the Capitalization
Rate.

“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Real Property or equipment
which in accordance with GAAP would be capitalized in the fixed asset accounts
of such Person making such expenditure, including, without limitation, amounts
paid or payable for such purpose under any conditional sale or other title
retention agreement or under any Capital Lease, but excluding repairs of
Property in the normal and ordinary course of business.

“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities except for the issuance of the Borrower’s
operating partnership units in exchange for a direct or indirect ownership
interest in a Hotel Property or a Person that owns a Hotel Property.

“Capitalization Rate” means 8.25%.

“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.

“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capitalized
Leases, as determined on a Consolidated basis in conformity with GAAP.

 

4



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Citibank” means Citibank, N.A.

“Closing Date” means the date of this Agreement or such other date as may be
agreed upon by the Borrower and the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Commitment” means, with respect to any Bank, the amount set opposite such
Bank’s name on Schedule 1.01(a) as its Commitment, or if such Bank has entered
into any Assignment and Acceptance, the amount set forth for such Bank as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.06(c), as such amount may be reduced pursuant to Section 2.04.

“Commitment Letter” means that certain commitment letter dated as of May 16,
2012 executed and delivered by the Borrower and to which the Administrative
Agent is a party, as the same may be amended from time to time.

“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Credit Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Credit Documents, the Borrower or any Guarantor or any of their respective
Affiliates, or the transactions contemplated by this Agreement or the other
Credit Documents including, without limitation, all Approved Electronic
Communications.

“Consolidated” refers to the consolidation of the accounts of the Borrower with
the Borrower’s Subsidiaries and the Parent with the Parent’s Subsidiaries, as
applicable, in accordance with GAAP.

“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under
Section 414 of the Code.

“Corporate EBITDA” means, for the Rolling Period of the Parent most recently
ended for which financial statements have been, or are required to be, delivered
to the Banks hereunder, an amount equal to (a) the net income of the Parent (on
a Consolidated basis) for such period after taxes, as determined in accordance
with GAAP, excluding, however, those items that the Administrative Agent
determines are extraordinary items, including but not limited to (i) any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (such term to include all fixed assets and all

 

5



--------------------------------------------------------------------------------

securities) other than in the ordinary course of business, (ii) any write-up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels, plus (b) to the
extent deducted in determining Corporate EBITDA, Interest Expense, income taxes,
depreciation, amortization, and other non-cash items for such period, as
determined in accordance with GAAP.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).

“Credit Documents” means this Agreement, the Notes, the Guaranties, the
Environmental Indemnities, the Commitment Letter, the Fee Letter and each other
agreement, instrument or document executed by the Borrower, any of its
Subsidiaries or the Parent at any time in connection with this Agreement.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means at any time, subject to Section 2.16(f), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance or make any other payment due hereunder
(each, a “funding obligation”), unless such Bank has notified the Administrative
Agent and the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) any Bank that has
notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Bank’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Bank that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Bank will
cease to be a Defaulting Lender pursuant to this clause (iii) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (iv) any Bank with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Bank or its Parent Company, provided that
a Bank shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect Parent
Company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank (provided that in each case, neither the reallocation of funding
obligations provided for in Section 2.16(b) as a result of a Bank’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Bank will be deemed to be a Defaulting Lender (subject to Section 2.16(f))
upon notification of such determination by the Administrative Agent to the
Borrower and the Banks.

“Delayed Draw Period” has the meaning specified in Section 2.01.

“Delayed Draw Tranche” has the meaning specified in Section 2.01.

 

6



--------------------------------------------------------------------------------

“Development Property” means either (a) a new Hotel Property under construction
including the conversion of a non-Hotel Property into a Hotel Property or (b) an
existing Hotel Property which is undergoing an expansion pursuant to which the
total guest rooms for such Hotel Property will be increased by 50% or more.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Operations Contact” in the questionnaire such Bank
provided to the Administrative Agent, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) a commercial bank (or other financial institution
acceptable to the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06, the
Borrower, which approval shall not be unreasonably withheld or
delayed) organized under the laws of the United States, or any State thereof,
and having primary capital of not less than $250,000,000 and approved by the
Administrative Agent, which approval will not be unreasonably withheld or
delayed, (b) a commercial bank (or other financial institution acceptable to the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 11.06, the Borrower, which
approval shall not be unreasonably withheld or delayed) organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development and having primary capital (or its equivalent) of
not less than $250,000,000 and approved by the Administrative Agent, which
approval will not be unreasonably withheld or delayed, (c) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06, the Borrower, which approval shall not be
unreasonably withheld or delayed, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000, (d) a Bank (without approval
of the Administrative Agent or the Borrower), and (e) an Affiliate of the
respective assigning Bank, without approval of any Person but otherwise meeting
the eligibility requirements of (a) or (b) above; provided, however, that
neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee under this definition. For avoidance of doubt, the Borrower
shall have no approval or consent rights with respect to an Eligible Assignee so
long as a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Indemnity” means that certain Environmental Indemnification
Agreement effective the date hereof executed by the Borrower, the Parent and the
Guarantors, any additional Environmental Indemnity Agreements in substantially
the form of the attached Exhibit D and any future environmental indemnities
executed in connection with any Hotel Property, as any of such environmental
indemnities may be amended hereafter in accordance with the terms of such
agreements.

 

7



--------------------------------------------------------------------------------

“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Properties” means collectively the Hotel Properties listed on
Schedule 1.01(B), and “Existing Property” means any of such Hotel Properties.

“Existing Revolver” means that certain $750,000,000 unsecured revolving credit
facility in favor of the Borrower and certain of its Affiliates pursuant to the
Existing Revolving Credit Agreement.

“Existing Revolver Administrative Agent” means Citibank, N.A., in its capacity
as administrative agent under the Existing Revolving Credit Agreement and with
respect to the Existing Revolver, together with any of its successors or assigns
in such capacity.

“Existing Revolving Closing Date” means December 14, 2011.

“Existing Revolving Credit Agreement” means that certain Senior Unsecured Credit
Agreement dated as of the Existing Revolver Closing Date by and among the
Borrower, the Parent, the guarantors named therein or party thereto from time to
time, Citibank, as administrative agent thereunder, and the various lenders
party thereto from time to time, as amended by that certain First Letter
Amendment dated as of May 11, 2012 by and among the Borrower, the Parent, the
guarantors party thereto, Citibank, as administrative agent, and the various
lenders party thereto, and as the same may be extended or amended (other than
any amendments that may be made in breach of Section 6.14).

“Extension Date” has the meaning set forth in Section 1.07.

“Extension Fee” has the meaning set forth in Section 1.07.

“FATCA” has the meaning set forth in Section 2.11(a).

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” has the meaning set forth in Section 2.03(c).

“FF&E” means furniture, fixtures and equipment.

“FF&E Reserve” means, for any Person or any Hotel Property at any time, a
reserve equal to four percent (4%) of gross revenues from any Hotel Property
owned by such Person or from such Hotel Property, as applicable, for the Rolling
Period of the Parent most recently ended for which financial statements have
been, or are required to be, delivered to the Banks hereunder.

“Fiscal Quarter” means each of the three-month periods ending on
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Corporate EBITDA for such Rolling Period less the aggregate
FF&E Reserves for such period in respect of each Hotel Property owned by the
Parent or its Subsidiaries (whether located on land owned by or land leased to
such owner of the Hotel Property) to (b) the Fixed Charges for such Rolling
Period.

“Fixed Charges” means, for the Rolling Period of the Parent most recently ended
for which financial statements are required to be delivered to the Banks
hereunder, the sum of the following amounts for the Parent and the Parent’s
Subsidiaries on a Consolidated basis: (a) the amount (without duplication) of
all mandatory principal payments scheduled to be made (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is payable in a single installment at final maturity), (b) Parent’s
Interest Expense, (c) all payments scheduled to be made in respect of Capital
Leases, and (d) all preferred stock dividends.

“Funding Date” has the meaning set forth in Section 1.06(b).

“Future Property” means any Hotel Property except for the Existing Properties
which the Borrower or any Subsidiary of the Borrower acquires.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Parent, the Borrower, any Subsidiaries of the Borrower or the Parent, any
participating lessee, a manager or any of their respective Properties.

 

9



--------------------------------------------------------------------------------

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

“Guarantor” means (a) the Parent, (b) each Subsidiary which owns an Unencumbered
Property, (c) each Operating Lessee, and (d) each Material Subsidiary, in each
case excluding Permitted Other Subsidiaries and any Joint Venture Subsidiary
which is contractually prohibited from acting as a Guarantor by the terms of
(i) any document evidencing or securing Indebtedness of the Borrower or its
Subsidiaries permitted by the terms of this Agreement or (ii) the organizational
documents of such Person. The Guarantors on the Closing Date are identified on
Schedule 1.01(c).

“Guaranty” means that certain Guaranty and Contribution Agreement effective the
date hereof executed by the Parent, the Borrower and the Guarantors, evidencing
the joint and several guaranty by the signatories thereto of the Obligations of
Borrower in respect of the Credit Documents, any additional Guaranty and
Contribution Agreements in substantially the form of the attached Exhibit E
executed to secure Advances and any future guaranty and contribution agreement
executed to secure Advances, as any of such agreements may be amended hereafter
in accordance with the terms of such agreements.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel.

“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.

“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and
(g) all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.

“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Interest Period” means, for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance into such an Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and
Section 2.02 and, thereafter, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and
Section 2.02. The duration of each such Interest Period shall be one, two, three
or six months, or, if approved by all Banks, nine or twelve months, in each case
as the Borrower may select, upon notice received by the Administrative Agent not
later than 1:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, provided, however, that:

(a) Interest Periods for Advances of the same Borrowing shall be of the same
duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;

(d) each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires; and

(e) no Interest Period with respect to any portion of any Advance shall extend
beyond the Maturity Date.

“Interest Rate Agreements” means (i) any Swap Contract between the Borrower and
any Swap Bank, or (ii) any other interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.

“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of, any Stock,
Stock Equivalents, other equity interest, obligations or other securities of,
(i) any other Person, or (ii) all or substantially all of the assets of any
other Person, or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any other Person, or
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person or any real property.

“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Existing Property, the amount set forth for such Existing Property on
Schedule 1.01(b) attached hereto, and for any other Hotel Property, the
aggregate purchase price paid by the Borrower or its Subsidiary for such other
Hotel Property (giving effect to any securities used to purchase a Hotel
Property at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
the Hotel Property), and (ii) 95% of (A) the actual cost of any Capital
Expenditures or FF&E expenditures for such Hotel Property made by the Borrower
or its Subsidiaries during any period minus (B) the FF&E Reserve

 

11



--------------------------------------------------------------------------------

for such Hotel Property, and (b) for any other Investment the aggregate purchase
price paid by the Borrower or its Subsidiary for such other Investment (giving
effect to any securities used to purchase such Investment at the fair market
value of the securities at the time of purchase based upon the price at which
such securities could be exchanged into the Parent’s common stock assuming such
exchange occurred on the date of acquiring such Investment).

“Joint Venture Guarantor” means a direct or indirect Wholly-Owned Subsidiary of
the Borrower that (a) has no assets other than its equity interests in Joint
Venture Subsidiaries whose sole assets are Unencumbered Properties, (b) is not
liable for any Indebtedness other than the Obligations, (c) complies in all
material respects with all of the covenants and requirements of the Guarantors
under the Credit Documents and (d) has delivered to the Administrative Agent
either (A) an original Guaranty and Environmental Indemnity Agreement executed
by it or (B) an Accession Agreement executed by it.

“Joint Venture Subsidiary” means any Subsidiary in which the Parent or any of
its Subsidiaries (a) holds a majority of equity interests and (b) after giving
effect to all buy/sell provisions contained in the applicable constituent
documents of such Subsidiary, controls all material decisions of such
Subsidiary, including without limitation the financing, refinancing and
disposition of the assets of such Subsidiary.

“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property,
including without limitation all rights, title and interests to (a) all strips
and gores within or adjoining such property, (b) the streets, roads, sidewalks,
alleys, and ways adjacent thereto, (c) all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, (d) all reversions and remainders, (e) all air space rights, and all
water, sewer and wastewater rights, (f) all mineral, oil, gas, hydrocarbon
substances and other rights to produce or share in the production of anything
related to such property, and (g) all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in
anywise appertaining thereto.

“LaSalle Leasing” means LaSalle Hotel Lessee, Inc.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

“Lender Insolvency Event” means that (i) the Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Leverage Ratio” means the percentage obtained by dividing (a) the Parent’s
Total Liabilities by (b) the Adjusted Corporate EBITDA.

“LHL Facility” means that certain unsecured credit facility entered into by
LaSalle Hotel Lessee, Inc., as borrower, and U.S. Bank National Association, as
lender, pursuant to that certain Second Amended and Restated Revolving Credit
Note, dated as of December 14, 2011, from LaSalle Hotel Lessee, Inc. to U.S.
Bank National Association, in the maximum principal amount of $25,000,000, as
the same may be extended or amended to the extent permitted by Section 6.02.

 

12



--------------------------------------------------------------------------------

“LIBOR” means, for the Interest Period for each LIBOR Advance comprising part of
the same Borrowing, an interest rate per annum equal to (A) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, provided that, if such rate is
not available for any reason, the rate for this clause (A) shall be the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits in Dollars are offered by the Administrative Agent to leading banks and
accepted by leading banks in the London interbank eurodollar market at
approximately 11:00 A.M. (London time) two (2) Business Days before the first
day of such Interest Period, in an amount substantially equal to the
Administrative Agent’s LIBOR Advance comprising part of such Borrowing and for a
period equal to such Interest Period divided by (B) one minus the LIBOR Reserve
Requirement. It is agreed that for purposes of this definition, LIBOR Advances
made hereunder shall be deemed to constitute Eurocurrency Liabilities as defined
in Regulation D and to be subject to the reserve requirements of Regulation D.

“LIBOR Advance” means any Advance which bears interest as provided in
Section 2.06(b).

“LIBOR Lending Office” means, with respect to any Bank, the office of such Bank
specified as its “Operations Contact” in the questionnaire such Bank provided to
the Administrative Agent, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

“LIBOR Reserve Requirement” shall mean, on any day, that percentage (expressed
as a decimal fraction) which is in effect on such date, as provided by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” as currently defined as
Regulation D (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate LIBOR Rate Advances is
determined) having a term equal to such Interest Period. Each determination by
the Administrative Agent of the LIBOR Reserve Requirement, shall, in the absence
of manifest error, be conclusive and binding upon the Borrower.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

“Liquid Investments” means cash and the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States;

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank or trust company which has a combined capital surplus and undivided
profit of not less than $250,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “A” (or the then

 

13



--------------------------------------------------------------------------------

equivalent) by the rating service of S&P or of Moody’s, and (ii) commercial
paper issued by (A) any Bank or (B) any other Person if at the time of purchase
such commercial paper is rated not less than “A-2” (or the then equivalent) by
the rating service of S&P or not less than “P-2” (or the then equivalent) by the
rating service of Moody’s, or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower with the consent of the Administrative
Agent;

(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and

(d) such other instruments (within the meaning of New York’s Uniform Commercial
Code) as the Borrower may request and the Administrative Agent may approve in
writing, which approval will not be unreasonably withheld.

“Material Adverse Change” shall mean a material adverse change in the business,
financial condition, or results of operations of the Borrower, the Parent or the
Borrower, the Parent and the other Guarantors taken as a whole, in each case
since the date of the most recent financial statements of the Borrower or the
Parent delivered to the Banks.

“Material Subsidiary” means any Subsidiary which owns assets that have an
aggregate undepreciated book value greater than $10,000,000.

“Maturity Date” means August 2, 2016; as such date may be extended pursuant to
the provisions of Section 1.06.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Minimum Tangible Net Worth” means, with respect to the Parent, at any time, the
sum of (a) $1,333,261,000 plus (b) 75% of the aggregate net proceeds received by
the Parent or any of its Subsidiaries after September 30, 2011 in connection
with any offering of Stock or Stock Equivalents of the Parent or its
Subsidiaries; provided however, that any such net proceeds used solely for the
purpose of redeeming the Parent’s preferred stock shall not be included in such
sum.

“Moody’s” means Moody’s Investor Service Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period for which such amount is being determined,
the net income of the Parent (on a consolidated basis) after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets and all securities) other than in the ordinary course of business,
(ii) any write-up or write-down of assets and (iii) expenses incurred in
connection with hotel conversions prior to the opening of any such converted
hotels.

 

14



--------------------------------------------------------------------------------

“Net Worth” means, for any Person, stockholders equity of such Person determined
in accordance with GAAP.

“New Property” means, as at any date, any Hotel Property that has been owned for
less than four (4) Fiscal Quarters, by the Parent or by a Person that has been a
Subsidiary of the Parent during such entire period.

“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary that owns a New York Property in favor of the Existing
Revolver Administrative Agent.

“New York Property” means any Hotel Property located in the State of New York
(including the Park Central Asset).

“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary that owns a New York Property and payable to the order
of the Existing Revolver Administrative Agent, with respect to which the
Borrower is deemed to be a co-obligor with such Subsidiary.

“Non-Core Hotel Property” means a Hotel Property which is either (a) a full
service hotel located in a secondary market or (b) a limited service hotel
located in a non-urban market.

“Non-Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of the attached Exhibit A, evidencing indebtedness of
the Borrower to such Bank resulting from Advances owing to such Bank, and
“Notes” means all of such promissory notes.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

“Obligations” means all Advances and other amounts payable by the Borrower to
the Administrative Agent or the Banks under the Credit Documents. The foregoing
shall also include all obligations under any Swap Contract between Borrower or
Parent and any Swap Bank that is permitted to be incurred pursuant to
Section 6.02(c).

“Operating Lease” means any operating lease of an Unencumbered Property between
the applicable Subsidiary that owns such Unencumbered Property (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable Operating
Lessee that leases such Unencumbered Property, as each may be amended, restated,
supplemented or otherwise modified from time to time.

“Operating Lessee” means a lessee of an Unencumbered Property pursuant to an
Operating Lease.

“Parent” means LaSalle Hotel Properties, a Maryland trust.

“Parent Common Stock” means the common shares of beneficial interest of Parent,
par value $.01 per share.

 

15



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Parent Hotel Properties” means all Hotel Properties owned or leased by the
Parent or one of the Parent’s Subsidiaries, including without limitation
Unencumbered Properties.

“Parent’s Interest Expense” means, for the period for which such amount is being
determined, the Interest Expense for the Parent and the Parent’s Subsidiaries on
a Consolidated basis.

“Park Central Asset” means the Hotel Property located at 870 Seventh Avenue, New
York, New York and commonly known as the Park Central Hotel.

“Participant Register” has the meaning set forth in Section 11.06(e).

“Patriot Act” has the meaning set forth in Section 3.01(a)(ix).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.

“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good hotel industry practice and
(b) non-friable asbestos to the extent (i) that no applicable Legal Requirements
require removal of such asbestos from the Hotel Property and (ii) such asbestos
is encapsulated in accordance with all applicable Legal Requirements and such
reasonable operations and maintenance program as may be required by the
Administrative Agent.

“Permitted Hotel Sale” means the Asset Disposition of all or a portion of (a) a
Hotel Property or (b) the ownership interest in a Subsidiary of the Borrower
which owns a Hotel Property, in either case with respect to which no Default has
occurred and is continuing or would occur upon the consummation of such Asset
Disposition.

“Permitted Non-Unencumbered Property” means any Hotel Property or other Property
(a) which is not an Unencumbered Property; (b) which is owned by a Permitted
Other Subsidiary; and (c) which neither is subject to any Environmental Claim,
nor contains any Hazardous Substance which could reasonably be expected to cause
a Material Adverse Change.

“Permitted Other Subsidiaries” means a Wholly-Owned Subsidiary or a Joint
Venture Subsidiary of the Borrower which (a) does not own any Unencumbered
Property, and (b) is a bankruptcy remote, single purpose Person.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.

“Personal Property” for any Hotel Property means all FF&E, inventory and other
personal property of every kind, whether now existing or hereafter acquired,
tangible and intangible, now or hereafter located on or about the Land, and used
or to be used in the future in connection with the operation of such Hotel
Property.

 

16



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

“Potential Defaulting Lender” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such Bank,
(ii) any Bank that has notified, or whose Parent Company or a Subsidiary thereof
has notified, the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
any other loan agreement or credit agreement or other similar agreement, unless
such writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), or
(iii) any Bank that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency. Any
determination by the Administrative Agent that a Bank is a Potential Defaulting
Lender under any of clauses (i) through (iii) above will be conclusive and
binding absent manifest error, and such Bank will be deemed a Potential
Defaulting Lender (subject to Section 2.16(f)) upon notification of such
determination by the Administrative Agent to the Borrower and the Banks.

“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding of income or similar taxes (except for any
deduction or withholding of income or similar taxes as a result of any change in
or in the interpretation of any such treaty, the Code or any such rule or
regulation).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.

“Pro Rata Share” means, at any time with respect to any Bank, either (a) the
ratio (expressed as a percentage) of such Bank’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances at such time to the aggregate outstanding Advances of all
the Banks at such time.

“Qualified Ground Lease” means each of the ground leases or ground subleases set
forth on Schedule 1.01(d) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease or ground sublease granted by the fee
owner of real property or a master ground lessee from such fee owner, (b) which
may be transferred and/or assigned without the consent of the lessor (or as to
which the lease expressly provides that (i) such lease may be transferred and/or
assigned with the consent of the lessor and (ii) such consent shall not be
unreasonably withheld or delayed) or subject to certain reasonable pre-defined
requirements, (c) which has a remaining term (including any renewal terms
exercisable at the sole option of the lessee) of at least twenty (20) years,
(d) under which no material default has occurred and is continuing, (e) with
respect to which a Lien may be granted without the consent of the lessor (but
subject to customary requirements regarding the nature of the holder of such
Lien and prior notice to the

 

17



--------------------------------------------------------------------------------

lessor), (f) which contains customary and reasonable lender protection
provisions, including, without limitation, provisions to the effect that (i) the
lessor shall notify any holder of a Lien in such lease of the occurrence of any
default by the lessee under such lease and shall afford such holder the option
to cure such default, and (ii) in the event that such lease is terminated, such
holder shall have the option to enter into a new lease having terms
substantially identical to those contained in the terminated lease and (g) which
otherwise contains no non-customary terms that are material and adverse to the
lessee.

“Qualified Intermediary” shall have the meaning set forth in the definition of
the term Unencumbered Property.

“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, any retail or office space incorporated in
the Improvements or located on the Land, parking rights and any and all real
property rights to other ancillary functions necessary or desirable for the
operation of such hotel.

“Refinancing Debt” has the meaning set forth in Section 6.02(e).

“Register” has the meaning set forth in paragraph (c) of Section 11.06.

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.

“Required Lenders” means, at any time, Banks holding at least 51% of the Unused
Commitments and the aggregate unpaid principal amount of the Advances at such
time.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Operating Officer, Chief Financial Officer, or Treasurer
of any Person.

“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness not permitted by this Agreement, and (b) the making by any Person
of any dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereof.

“Secured Indebtedness” means all Secured Recourse Indebtedness plus all Secured
Non-Recourse Indebtedness of the Parent and the Parent’s subsidiaries determined
on a Consolidated basis in accordance with GAAP; provided, however, that Secured
Indebtedness shall exclude the Indebtedness evidenced by any New York Term Note.

 

18



--------------------------------------------------------------------------------

“Secured Non-Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non-payment of
real estate taxes or ground lease rent, waste, non-permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non-recourse provisions in non-recourse financing of
real estate shall not, by itself, prevent any Indebtedness from being
characterized as Secured Non-Recourse Indebtedness, provided further that if a
personal recourse claim is made in connection therewith, such claim shall not
constitute Secured Non-Recourse Indebtedness for the purposes of this Agreement.

“Secured Recourse Indebtedness” of any Person means any Total Liabilities
(excluding any Secured Non-Recourse Indebtedness) of such Person for which the
obligations thereunder are secured by a Lien on any assets of such Person or its
Subsidiaries; provided, however, that the Indebtedness evidenced by a New York
Mortgage shall not comprise Secured Indebtedness and shall be treated for all
purposes as Unsecured Indebtedness, so long as (a) the Administrative Agent
qualifies as a “Qualified Unsecured Lender” (as such term is defined and used in
the Existing Revolving Credit Agreement), and (b) the New York Property to which
such New York Note relates is not subject to any Liens other than the related
New York Mortgage.

“Status” means the existence of Level I Status, Level II Status, Level III
Status, or Level IV Status as the case may be. As used in this definition:

“Level I Status” exists at any date if, at such date, the Leverage Ratio is less
than or equal to 4.00 to 1.00;

“Level II Status” exists at any date if, at such date, the Leverage Ratio is
greater than 4.00 to 1.00 but less than or equal to 4.75 to 1.00;

“Level III Status” exists at any date if, at such date, the Leverage Ratio is
greater than 4.75 to 1.00 but less than or equal to 5.00 to 1.00; and

“Level IV Status” exists at any date if, at such date, the Leverage Ratio is
greater than 5.00 to 1.00.

Status shall be determined and changed as of the 45th day following any Fiscal
Quarter; provided, that until the 45th day following the Fiscal Quarter first
ending after the Closing Date, the Status shall be determined with reference to
the Compliance Certificate delivered in connection with the initial Borrowing
hereunder. The Leverage Ratio shall be based upon the components of the
calculation of the Leverage Ratio for the Rolling Period just ended or as of the
end of such Rolling Period, as applicable.

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock and preferred stock.

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having

 

19



--------------------------------------------------------------------------------

by the terms thereof ordinary voting power under ordinary circumstances to elect
a majority of the board of directors or Persons performing similar functions
(or, if there are no such directors or Persons, having general voting power) of
such entity (irrespective of whether at the time capital stock (or other
equivalent interests) of any other class or classes of such entity shall or
might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more Subsidiaries of such Person or by one or more Subsidiaries of such
Person.

“Swap Bank” means (a) any Person that is a Bank or an Affiliate of a Bank at the
time that it becomes a party to a Swap Contract with the Borrower and (b) any
Bank on the Closing Date or Affiliate of such Bank that is party to a Swap
Contract with the Borrower in existence on the Closing Date, in each case to the
extent permitted by Section 6.02(c).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Term Loan” means the aggregate amount of the Banks’ Commitments, which shall
not exceed $300,000,000.

“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Ticking Fee” has the meaning set forth in paragraph (a) of Section 2.03.

“Total Commitments” means the aggregate amount of the Banks’ Commitments which
shall initially be Three Hundred Million Dollars ($300,000,000), as such amount
may be increased pursuant to the provisions of Section 1.06 or decreased
pursuant to the provisions of Section 2.04 or other applicable provisions of
this Agreement.

“Total Liabilities” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus (b) such
Person’s Unconsolidated Entity Percentage of Indebtedness (including Secured
Non-Recourse Indebtedness) of such Person’s Unconsolidated Entities, plus (c) to
the extent not already included in the calculation of either of the preceding
clauses (a) or (b), the aggregate amount of letters of

 

20



--------------------------------------------------------------------------------

credit for which such Person or any of its Subsidiaries would have a direct or
contingent obligation to reimburse the issuers of such letters of credit upon a
drawing under such letters of credit, minus (d) to the extent included in the
calculation of any of the preceding clauses (a), (b) or (c), (i) trade payables
and accruals incurred in the ordinary course of business, (ii) the amount of any
minority interests and (iii) Capital Lease Obligations for a ground lease for
any Hotel Property, minus (e), with respect to the Parent, the sum of (i) the
Parent’s cash proceeds from (x) any sale or issuance of equity securities of the
Parent or Indebtedness of the Parent, provided that such sale or issuance
occurred within the 60 days proceeding the date such Total Liabilities are
determined and (y) any “like-kind exchange” under Section 1031 of the Code,
provided that such “like-kind exchange” proceeds shall be held in escrow in
accordance with the requirements of such Section 1031, (ii) Indebtedness that
has been defeased in accordance with the loan documents for such Indebtedness
and for which the Borrower certifies as to such defeasance in a manner
reasonably satisfactory to the Administrative Agent and (iii) cash on hand of
the Parent and its Subsidiaries in an amount not to exceed 0.50% of Consolidated
Total Book Value, provided that such cash is not subject to any Lien or other
encumbrance or restriction of any kind.

“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of (i) the Asset Values of all Unencumbered Properties (which
shall include any New York Property) on such date plus (ii) Liquid Investments
of the Parent on a Consolidated basis on such date that are not subject to any
Liens of any kind (including any such Lien or restriction imposed by (A) any
agreement governing Indebtedness and (B) the organizational documents of the
Parent or any of its Subsidiaries) and, in each case, that (a) are not subject
to any agreement (including (x) any agreement governing Indebtedness and (y) if
applicable, the organizational documents of the Parent or any of its
Subsidiaries) which prohibits or limits the ability of the Parent or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Parent or its
Subsidiaries), and (b) are not subject to any agreement (including any agreement
governing Indebtedness) which entitles any Person to the benefit of any Lien on
such assets, or would entitle any Person to the benefit of any such Lien upon
the occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), but excluding any agreement that conditions the
ability of the Parent or its Subsidiaries to encumber their assets upon the
maintenance of one or more specified ratios that limit the ability of such
Persons to encumber their assets but that do not generally prohibit the
encumbrance of assets, or the encumbrance of specific assets); provided that,
for purposes of calculating this amount, (1) Unencumbered Properties owned or
leased by Joint Venture Subsidiaries may not exceed 25% of the Total
Unencumbered Asset Value, and (2) Non-Core Hotel Properties may not comprise
more than 10% of Total Unencumbered Asset Value.

“Type” has the meaning set forth in Section 1.04.

“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting or as a loan or advance to the other Person, and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person, if such
statements were prepared as of such date. Any Person that is an Unconsolidated
Entity with respect to another Person shall not be deemed to be a Subsidiary of
such Person.

“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity; provided that, in the event that such Person is
the general partner of such Unconsolidated Entity, such Person’s Unconsolidated
Entity Percentage with respect to such Unconsolidated Entity shall be 100% with
respect to any Indebtedness for which recourse may be made against any general
partner of such

 

21



--------------------------------------------------------------------------------

Unconsolidated Entity (provided that such Indebtedness shall not be deemed to be
recourse to such general partner solely because of customary carveouts to
non-recourse Indebtedness as described in the definition of “Secured
Non-Recourse Indebtedness”); provided further that when the Investment in an
Unconsolidated Entity is in the form of preferred stock or a loan or advance,
the Unconsolidated Entity Percentage shall be a percentage equal to (a) the
amount of such Investment divided by (b) the aggregate amount of the Investments
by all Persons in the Unconsolidated Entity.

“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property on such date:

(a) is not subject to any Liens (including restrictions on transferability or
assignability) of any kind (including any such Lien or restriction imposed by
(i) any agreement governing Indebtedness, and (ii) the organizational documents
of the Borrower or any of its Subsidiaries, but excluding Permitted Encumbrances
and, in the case of any Qualified Ground Lease (to the extent permitted by the
definition thereof), restrictions on transferability or assignability in respect
of such Qualified Ground Lease);

(b) is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Borrower or any of its Subsidiaries) which prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such Hotel Property, other than Permitted Encumbrances
(excluding any agreement or organizational document which limits generally the
amount of Indebtedness which may be incurred by the Borrower or its
Subsidiaries); and

(c) is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).

For the purposes of this Agreement, any Hotel Property owned by a Subsidiary of
the Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel
Property and (ii) all Stock owned directly or indirectly by Borrower in such
Subsidiary is Unencumbered.

“Unencumbered Property” means, as of any date it is to be determined, each Hotel
Property that is owned or leased by the Borrower or any Guarantor, and that
satisfies each of the following conditions:

(a) such Hotel Property (i) is Unencumbered, (ii) free of all material title
defects, and (iii) either (A) owned (together with the land on which it is
located) in fee simple by the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary, (B) owned by the Borrower or its direct
or indirect Wholly-Owned Subsidiary or Joint Venture Subsidiary and located on
land leased to the Borrower or such Subsidiary pursuant to a Qualified Ground
Lease, or (C) owned (together with the land on which it is located ) in fee
simple by a qualified intermediary within the meaning of Internal Revenue
Service Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of the
Borrower or its direct or indirect Wholly-Owned Subsidiary or Joint Venture
Subsidiary (each such entity, a “Qualified Intermediary”), all as evidenced by a
copy of the most recent ALTA Owner’s Policy of Title Insurance (or commitment to
issue such a policy to the Borrower or its Subsidiary owning or to own such
Hotel Property) relating to such Hotel Property showing the identity of the fee
titleholder thereto and all matters of record as of its date and, if such Hotel
Property is owned by a Qualified Intermediary, documents establishing that the
Qualified Intermediary acts at the direction of the Borrower or its direct or
indirect Wholly-Owned Subsidiary or Joint Venture Subsidiary;

 

22



--------------------------------------------------------------------------------

(b) If the Property Owner for such Hotel Property is not the Borrower, the
Property Owner shall be (i) either a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower whose sole assets are Unencumbered Properties, who is
not liable for any Indebtedness other than the Obligations, who complies in all
material respects with all of the covenants and requirements of Guarantors under
the Credit Documents and who has delivered to the Administrative Agent either
(A) an original Guaranty and Environmental Indemnity executed by such Subsidiary
or (B) an Accession Agreement executed by such Subsidiary, (ii) a Qualified
Intermediary, as defined in clause (a) above, whose sole assets are Unencumbered
Properties, who is not liable for any Indebtedness, and whose sole beneficiary
is either the Borrower or a Wholly-Owned Subsidiary or Joint Venture Subsidiary
of the Borrower that complies in all material respects with all of the covenants
and requirements of Guarantors under the Credit Documents and has delivered to
the Administrative Agent either (A) an original Guaranty and Environmental
Indemnity executed by such Subsidiary or (B) an Accession Agreement executed by
such Subsidiary, or (iii) a Joint Venture Subsidiary that has more than 50% of
its outstanding equity interests owned by a Joint Venture Guarantor or the
Borrower.

(c) if such Hotel Property is subject to a Qualified Ground Lease, no default by
the lessee under the Qualified Ground Lease exists and the Qualified Ground
Lease remains in full force and effect;

(d) such Hotel Property is free of all material structural defects;

(e) such Hotel Property is (i) in compliance, in all material respects, with all
applicable Environmental Laws, and (ii) not subject to any material
Environmental Claim;

(f) neither all nor any material portion of such Hotel Property shall be the
subject of any proceeding by a governmental authority for the condemnation,
seizure or appropriation thereof, nor the subject of any negotiations for sale
in lieu of condemnation, seizure or appropriation;

(g) such Hotel Property is (i) located in either the United States of America or
in an Approved Other Country and (ii) either (A) a full service hotel located in
a resort, convention or urban market, (B) a limited service hotel located in an
urban market, or (C) a Non-Core Hotel Property; and

(h) the Borrower shall have executed and acknowledged (or caused to be executed
and acknowledged) and delivered to the Administrative Agent, on behalf of the
Banks, all documents, and taken all actions reasonably required by the
Administrative Agent from time to time to confirm the rights created or now or
hereafter intended to be created under the Credit Documents, or otherwise to
carry out the purposes of the Credit Documents, and the transactions
contemplated thereunder, the Administrative Agent shall have received all other
evidence and information that it may reasonably require.

“Unsecured Indebtedness” of any Person means the Total Liabilities of such
Person, plus, with respect to the Parent, to the extent deducted in determining
Total Liabilities, those items included in clause (e) of the definition of Total
Liabilities, minus all Secured Indebtedness of such Person. Without limiting the
foregoing and for purposes of clarification, Unsecured Indebtedness shall
include any Indebtedness evidenced by a New York Term Note, so long as the New
York Property to which such New York Note relates is not subject to any Liens
other than the related New York Mortgage.

 

23



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to any Bank at any time, such Bank’s
Commitment at such time minus the aggregate principal amount of all Advances
made by such Bank and outstanding at such time.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary for which such
Person’s ownership interest is 99% or more.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.03 Accounting Terms; Changes in GAAP. (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.

(b) Unless otherwise indicated, all financial statements of the Borrower and the
Parent, all calculations for compliance with covenants in this Agreement, and
all calculations of any amounts to be calculated under the definitions in
Section 1.01 shall be based upon the Consolidated accounts of the Borrower, the
Parent and their respective Subsidiaries (as applicable) in accordance with
GAAP.

(c) If any changes in accounting principles after the Closing Date required by
GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of Borrower and its Subsidiaries (determined on a Consolidated basis)
shall be the same after such change as if such change had not been made. Until
covenants, standards, or terms of this Agreement are amended in accordance with
this Section 1.3(c), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

Section 1.04 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is a LIBOR
Advance or Base Rate Advance, each of which constitutes a Type.

 

24



--------------------------------------------------------------------------------

Section 1.05 Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.

Section 1.06 Commitment Increases. (a) Subject to the restrictions set forth in
the Commitment Letter, the Borrower shall be entitled to request that the Total
Commitments be increased to an amount not exceeding Four Hundred Million Dollars
($400,000,000), provided that (i) no Default then exists, (ii) the Borrower
gives the Banks thirty (30) days’ prior written notice of such election,
(iii) no Bank shall be obligated to increase such Bank’s Commitment without such
Bank’s written consent which may be withheld in such Bank’s sole discretion,
(iv) the Borrower, not the Banks or the Administrative Agent, shall be
responsible for arranging for Persons to provide the additional Commitment
amounts; and (v) any Person providing any additional Commitment amount must
qualify as an Eligible Assignee and be reasonably acceptable to the
Administrative Agent if such Person is not already a Bank. In connection with
any such increase in the Total Commitments the parties shall execute any
documents reasonably requested in connection with or to evidence such increase,
including without limitation an amendment to this Agreement.

(b) On the date (“Funding Date”) of any future increase in the Total Commitments
permitted by this Agreement, such date designated by the Administrative Agent,
the Banks whose Commitments have increased in connection with such future
increase in the Total Commitments shall fund to the Administrative Agent such
amounts as may be required to cause each of them to hold its Pro Rata Share of
Advances based upon the Commitments as of such Funding Date, and the
Administrative Agent shall distribute the funds so received to the other Banks
in such amounts as may be required to cause each of them to hold its Pro Rata
Share of Advances as of such Funding Date. The Banks receiving such amounts to
be applied to LIBOR Advances may demand payment of the breakage costs under
Section 2.08 as though the Borrower had elected to prepay such LIBOR Advances on
such date and the Borrower shall pay the amount so demanded as provided in
Section 2.08. The first payment of interest received by the Administrative Agent
after such Funding Date shall be paid to the Banks in amounts adjusted to
reflect the adjustments of their respective Pro Rata Shares of the Advances as
of the Funding Date.

Section 1.07 Maturity Date Extension.

(a) The Borrower shall be entitled to extend the Maturity Date to August 2,
2017; provided that (i) no Default then exists, (ii) the Borrower gives the
Administrative Agent, at least ninety (90) days but no more than one hundred
twenty (120) days prior to the initial Maturity Date, written notice of such
extension, (iii) on or prior to the initial Maturity Date, the Borrower pays to
the Administrative Agent for the ratable benefit of the Banks an extension fee
equal to 0.15% of the total Advances outstanding as of the first day of the one
(1) year extension (the “Extension Fee”), and (iv) the Administrative Agent
shall have received on or prior to the initial Maturity Date for the account of
each Bank a certificate signed by a Responsible Officer of the Parent, dated as
of the initial Maturity Date (the “Extension Date”), stating that: (a) the
representations and warranties contained in Article IV are true and correct on
and as of the Extension Date as such representations and warranties may have
changed based upon events or activities not prohibited by this Agreement, (b) no
Default or Event of Default has occurred and is continuing or would result from
such extension, and (c) the Borrower, Parent and Guarantor is in compliance with
the covenants contained in Article VII immediately before and, on a pro forma
basis, immediately after the extension, together with a Compliance Certificate
or other reasonable supporting information demonstrating such compliance. The
Borrower’s delivery of written notice to extend shall be irrevocable, and the
Administrative Agent shall promptly notify each Bank of any such notice. In
connection with any such extension, the parties hereto shall execute any
documents reasonably requested in connection with or to evidence such extension.

 

25



--------------------------------------------------------------------------------

ARTICLE II

THE ADVANCES

Section 2.01 The Term Loan; Advances. Each Bank severally agrees, on and subject
to the terms and conditions of this Agreement, to make a single Advance to the
Borrower on the Effective Date in an amount equal to such Bank’s total
Commitment; provided, however, that a portion of the Term Loan in an aggregate
amount more particularly specified in Schedule 1.01(A) and not exceeding
$100,000,000 (the “Delayed Draw Tranche”) may be advanced to the Borrower
pursuant to one or more Advances made within 95 days after the Effective Date
(the “Delayed Draw Period”); provided further that (A) the conditions in
Section 3.02 shall have been satisfied and (B) the aggregate amounts advanced to
the Borrower in the Delayed Draw Tranche shall not exceed the available
Commitments therefor set forth in Schedule 1.01(A). The Borrower may from time
to time prepay the Term Loan pursuant to Section 2.07. Amounts repaid on the
Term Loan may not be reborrowed.

Section 2.02 Method of Borrowing. (a) Notice. Each Borrowing shall be made by
telephone (promptly confirmed in writing on the same day) pursuant to a Notice
of Borrowing, given not later than 1:00 P.M. (New York City time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of LIBOR Advances, or (ii) on the Business Day before the
date of the proposed Borrowing, in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give
each Bank prompt notice on the day of receipt of such timely telephone call or
Notice of Borrowing of such proposed Borrowing by telecopier. Each Notice of
Borrowing shall be in writing or by telecopier specifying the requested (i) date
of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of LIBOR Advances, the Interest Period for each such Advance. In the
case of a proposed Borrowing comprised of LIBOR Advances, the Administrative
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.06(b). Each Bank shall, before 1:00 P.M. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 11.02,
or such other location as the Administrative Agent may specify by notice to the
Banks, in same day funds, such Bank’s Pro Rata Share of such Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or to such other account as the Borrower
shall specify to the Administrative Agent in writing.

(b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
1:00 P.M. (New York City time) (i) on the date which is at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of LIBOR Advances and
(ii) on the Business Day prior to the proposed conversion date in the case of a
Conversion to a Borrowing comprised of Base Rate Advances. Each such Notice of
Conversion or Continuation shall be in writing or by telecopier, specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the Borrowing amount and Type of the Advances to be Converted or
continued, (iii) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, and (iv) in the case of a Conversion to,
or a continuation of, LIBOR Advances, the requested Interest Period. Promptly
after receipt of a Notice of Conversion or Continuation under this paragraph,
the Administrative Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a continuation of LIBOR Advances, notify each Bank of
the applicable interest rate under Section 2.06(b). For

 

26



--------------------------------------------------------------------------------

purposes other than the conditions set forth in Section 3.02, the portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing. If the Borrower shall fail to
specify an Interest Period for a LIBOR Advance including the continuation of a
LIBOR Advance, the Borrower shall be deemed to have selected a Base Rate
Advance.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) each Borrowing shall be in an aggregate amount of not less than $25,000,000
or such greater amount that is an integral multiple of $1,000,000;

(ii) [Reserved];

(iii) at no time shall there be more than eight (8) Interest Periods applicable
to outstanding LIBOR Advances;

(iv) the Borrower may not select LIBOR Advances for any Borrowing to be made,
Converted or continued if a Default has occurred and is continuing;

(v) if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of LIBOR Advances, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or that any central bank or
other governmental authority asserts that it is unlawful, for such Bank or its
LIBOR Lending Office to perform its obligations under this Agreement to make
LIBOR Advances or to fund or maintain LIBOR Advances, then such Bank’s Pro Rata
Share of such Borrowing shall be made as a Base Rate Advance, provided that such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the LIBOR Advances comprising the remainder of such Borrowing shall be due
and payable; and such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank;

(vi) if the Administrative Agent is unable to determine the LIBOR for LIBOR
Advances comprising any requested Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;

(vii) if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the LIBOR for
LIBOR Advances comprising such Borrowing will not adequately reflect the cost to
such Banks of making or funding their respective LIBOR Advances, as the case may
be, for such Borrowing, the right of the Borrower to select LIBOR Advances for
such Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and

 

27



--------------------------------------------------------------------------------

(viii) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance,
Converted into Base Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the Borrower shall indemnify each Bank against any loss,
out-of-pocket cost or expense incurred by such Bank as a result of any condition
precedent for Borrowing set forth in Article III not being satisfied for any
reason, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Borrowing that such Bank will
not make available to the Administrative Agent such Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Bank has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Rate for each such day. If such Bank shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.

(f) Bank Obligations Several. The failure of any Bank to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.

(g) Notes. Upon the request of a Bank, the indebtedness of the Borrower to such
Bank resulting from Advances owing to such Bank shall be evidenced by the Note
of the Borrower payable to the order of such Bank in substantially the form of
Exhibit A; provided, however, that to the extent no Note has been issued to a
Bank, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit made hereunder.

Section 2.03 Fees. (a) Ticking Fee. With respect to the Delayed Draw Tranche,
the Borrower shall pay to the Administrative Agent for the account of the Banks
with Commitments to the Delayed

 

28



--------------------------------------------------------------------------------

Draw Tranche a ticking fee (each, a “Ticking Fee”) in accordance with this
Section 2.03(a). The Ticking Fee shall accrue from the date that is thirty days
after the Closing Date until the earlier of (i) the last day of the Delayed Draw
Period or (ii) the date on which the full amount of the Delayed Draw Tranche
(the “Ticking Fee Accrual Date”) is advanced to the Borrower, in an amount equal
to 0.20% per annum of the unused portion of the Commitments under the Delayed
Draw Tranche and shall be payable in full to the Administrative Agent on the
Ticking Fee Accrual Date for the account of the applicable Banks on a pro rata
basis in accordance with their respective Commitments to the Delayed Draw
Tranche.

(b) [Reserved].

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent for the Administrative Agent’s account the fees set forth in any separate
letter agreement executed and delivered by the Borrower and to which the
Administrative Agent is a party, as the same may be amended from time to time
(collectively, the “Fee Letter”) in accordance with the terms thereof, as and
when the same are due and payable pursuant to the terms of such Fee Letter.

(d) Extension Fee. The Borrower agrees to pay the Extension Fee at the time
specified in, and to the extent required by, Section 1.06.

(e) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Bank is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.03(a) and
Section 2.03(c) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees).

Section 2.04 Reduction of the Commitments. The Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent, permanently terminate
in whole or permanently reduce ratably in part the unused Commitments of the
Banks with respect to the Delayed Draw Tranche; provided, however, that each
partial reduction shall be in the aggregate amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof. Immediately upon
expiration of the Delayed Draw Period, any unused Commitments shall
automatically terminate without further action on the part of Administrative
Agent, Banks or the Borrower.

Section 2.05 Repayment of Advances. The Borrower shall repay the outstanding
principal amount of each Advance on the Maturity Date.

Section 2.06 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on (x) a 365 or 366, as the case may be, day year to
the extent the interest rate is based upon Citibank’s base rate and (y) a 360
day year to the extent the interest rate is based upon either the Federal Funds
Rate or LIBOR) equal at all times to the lesser of (i) the Adjusted Base Rate in
effect from time to time plus the Applicable Margin and (ii) the Maximum Rate,
payable in arrears on the first day of each calendar month, provided that during
the continuance of an Event of Default, Base Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (1) the rate required to
be paid on such Advance immediately prior to the date on which such Event of
Default commenced plus two percent (2%) and (2) the Maximum Rate.

 

29



--------------------------------------------------------------------------------

(b) LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on a 360 day year) equal at all times during the
Interest Period for such Advance to the lesser of (i) the LIBOR for such
Interest Period plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the last day of such Interest Period, and on the date such LIBOR
Advance shall be paid in full, and, with respect to LIBOR Advances having an
Interest Period in excess of one month, the numerically corresponding day to the
initial day of such Interest Period in each calendar month during such Interest
Period; provided, however, that if there is no numerically corresponding day in
any such month or if the Interest Period begins on the last Business Day of a
calendar month, interest shall be payable on the last Business Day of each
calendar month during the Interest Period; provided further that during the
continuance of an Event of Default, LIBOR Advances shall bear interest at a rate
per annum equal at all times to the lesser of (i) the rate required to be paid
on such Advance immediately prior to the date on which such Event of Default
commenced plus two percent (2%) and (ii) the Maximum Rate.

(c) Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Banks an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Banks ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.

(d) Other Amounts Overdue. If any amount payable under this Agreement other than
the Advances is not paid when due and payable, including without limitation,
accrued interest and fees, then such overdue amount shall accrue interest hereon
due and payable on demand at a rate per annum equal to the Adjusted Base Rate
plus two percent (2%), from the date such amount became due until the date such
amount is paid in full.

Section 2.07 Prepayments.

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.

(b) Optional Prepayments. The Borrower may elect to prepay any of the Advances,
after giving by 1:00 P.M. (New York City time) (i) in the case of LIBOR
Advances, at least three Business Days’ prior written notice or (ii) in case of
Base Rate Advances, at least one Business Day’s prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment, and if applicable, the relevant Interest Period for the
Advances to be prepaid. If any such notice is given, the Borrower shall prepay
Advances

 

30



--------------------------------------------------------------------------------

comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice, and
with respect to LIBOR Advances shall also pay accrued interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $1,000,000 and in integral multiples of
$100,000.

(c) Ratable Payments. Each payment of any Advance pursuant to this Section 2.07
or any other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part.

(d) Effect of Notice. All notices given pursuant to this Section 2.07 shall be
irrevocable and binding upon the Borrower.

Section 2.08 Breakage Costs. If (a) any payment of principal of any LIBOR
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a LIBOR Advance is made other than on the last day of the Interest
Period for such Advance pursuant to Section 2.12 or otherwise; or (c) the
Borrower fails to make a principal or interest payment with respect to any LIBOR
Advance on the date such payment is due and payable, the Borrower shall, within
10 days of any written demand sent by any Bank to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Bank any amounts (without duplication of any other amounts payable in respect of
breakage costs) required to compensate such Bank for any losses (other than lost
profit), out-of-pocket costs or expenses which it reasonably incurs as a result
of such payment or nonpayment, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Bank to fund or maintain such Advance.

Section 2.09 Increased Costs. (a) LIBOR Advances. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any law or regulation enacted, issued or promulgated
after the date of this Agreement or (ii) the compliance with any guideline,
rule, directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) enacted, issued or promulgated after
the date of this Agreement, there shall be any increase in the cost to any Bank
of agreeing to make or making, funding, converting into, continuing or
maintaining LIBOR Advances, then the Borrower shall from time to time, within 10
days of written demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Bank for such
increased cost; provided, however, that, before making any such demand, each
Bank agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Bank at the time such Bank demands payment under this Section shall be
conclusive and binding for all purposes, absent manifest error.

(b) Capital Adequacy. If any Bank determines in good faith that compliance with
any law or regulation or any guideline, rule, directive or request from any
central bank or other Governmental Authority (whether or not having the force of
law) enacted, issued or promulgated after the date of this Agreement affects or
would affect the amount of capital or liquidity

 

31



--------------------------------------------------------------------------------

required or expected to be maintained by such Bank or any corporation
controlling such Bank and that the amount of such capital is increased by or
based upon the existence of such Bank’s commitment to lend and other commitments
of this type, then, upon 30 days prior written notice by such Bank (with a copy
of any such demand to the Administrative Agent), the Borrower shall immediately
pay to the Administrative Agent for the account of such Bank, as the case may
be, from time to time as specified by such Bank, additional amounts (without
duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Bank, in light of such circumstances, to the
extent that such Bank reasonably determines such increase in capital to be
allocable to the existence of such Bank’s commitment to lend under this
Agreement. A certificate as to such amounts and detailing the calculation of
such amounts submitted to the Borrower and the Administrative Agent by such Bank
shall be conclusive and binding for all purposes, absent manifest error.

(c) [Reserved].

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall in each case be deemed an introduction or change of the
type referred to in this Section 2.09, regardless of the date enacted, adopted
or issued.

Section 2.10 Payments and Computations.

(a) Payment Procedures. Except if otherwise set forth herein, the Borrower shall
make each payment under this Agreement and under the Notes not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent without setoff, deduction or counterclaim at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will on the same day such payment is deemed received from
the Borrower cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent or a specific Bank pursuant to Section 2.03(c), 2.06(c),
2.08, 2.09, 2.11 or 2.12, but after taking into account payments effected
pursuant to Section 11.04) to the Banks in accordance with each Bank’s Pro Rata
Share for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. If and to the extent that the
Administrative Agent shall not have so made payment to a Bank on the day
required under this Agreement, the Administrative Agent agrees to immediately
pay such Bank such payment, together with interest on such amount, for each day
from the date such amount was deemed received by the Administrative Agent until
the date such amount is paid to such Bank at the Federal Funds Rate for each
such day.

(b) Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
LIBOR and the Federal Funds Rate shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.

 

32



--------------------------------------------------------------------------------

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such date
an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank, together with interest, for each day from
the date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate for each such
day.

(e) Application of Payments. Unless otherwise specified in Section 2.07 hereof,
whenever any payment received by the Administrative Agent under this Agreement
is insufficient to pay in full all amounts then due and payable under this
Agreement and the Notes, such payment shall be distributed and applied by the
Administrative Agent and the Banks in the following order: first, to the payment
of fees and expenses due and payable to the Administrative Agent under and in
connection with this Agreement or any other Credit Document and the payment of
fees and expenses due and payable to each Bank under Section 11.04, ratably
among such parties in accordance with the aggregate amount of such payments owed
to each such party; second, to the payment of all expenses due and payable under
Section 2.11(c), ratably among the Banks in accordance with the aggregate amount
of such payments owed to each such Bank; third, to the payment of all other fees
due and payable under Section 2.03; fourth, to the payment of the interest
accrued on all of the Notes, ratably among the Banks in accordance with their
respective Pro Rata Shares; and fifth, to the payment of (i) the principal
amount of all of the Notes, regardless of whether any such amount is then due
and payable and (ii) breakage, termination or other amounts owing in respect of
any Swap Contract between the Borrower and any Swap Bank, to the extent such
Swap Contract is permitted hereunder, ratably among the Banks in accordance with
the aggregate amount of such payments owed to each such Bank.

(f) Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Bank and each repayment or
prepayment in respect to the principal amount of such Advances of each Bank. Any
such recordation shall be conclusive and binding on the Borrower and each Bank,
absent manifest error; provided however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of such Advances.

Section 2.11 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower shall
be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Bank and the Administrative Agent, taxes

 

33



--------------------------------------------------------------------------------

imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Bank or the Administrative Agent (as the case may
be) is organized or any political subdivision of such jurisdiction or by the
jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision of such jurisdiction and (ii) any U.S. federal withholding tax
imposed pursuant to Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), including any current or future implementing Treasury
Regulations and administrative pronouncements thereunder (collectively, “FATCA”)
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable to
any Bank or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.11), such
Bank or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made; provided,
however, that if the Borrower’s obligation to deduct or withhold Taxes is caused
solely by such Bank’s or the Administrative Agent’s failure to provide the forms
described in paragraph (e) of this Section 2.11 and such Bank or the
Administrative Agent could have provided such forms, no such increase shall be
required; (ii) the Borrower shall make such deductions; and (iii) the Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Legal Requirements.

(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes, or
the other Credit Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification. Subject to the proviso of Section 2.11(a), the Borrower
indemnifies each Bank and the Administrative Agent for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any Governmental Authority on amounts payable under this Section 2.11) paid
by such Bank or the Administrative Agent (as the case may be) and any liability
(including interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Each payment required to be made by the Borrower in respect of this
indemnification shall be made to the Administrative Agent for the benefit of any
party claiming such indemnification within 30 days from the date the Borrower
receives written demand detailing the calculation of such amounts therefor from
the Administrative Agent on behalf of itself as Administrative Agent or any such
Bank. If any Bank or the Administrative Agent receives a refund in respect of
any Taxes or Other Taxes paid by the Borrower under this paragraph (c), such
Bank or the Administrative Agent, as the case may be, shall promptly pay to the
Borrower the Borrower’s share of such refund.

(d) Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes and Other Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 11.02, the original
or a certified copy of a receipt evidencing payment of such Taxes or Other
Taxes.

(e) Foreign Bank Withholding Exemption. Each Bank that is not incorporated under
the laws of the United States of America or a state thereof agrees that it will
deliver to the Borrower and the Administrative Agent on the date of this
Agreement or upon the effectiveness

 

34



--------------------------------------------------------------------------------

of any Assignment and Acceptance two duly completed copies of the Prescribed
Forms, certifying in each case that such Bank is entitled to receive payments
under this Agreement and the Notes payable to it, without deduction or
withholding of any United States federal income taxes. Each Bank which delivers
to the Borrower and the Administrative Agent a Prescribed Form further
undertakes to deliver to the Borrower and the Administrative Agent two further
copies of a replacement Prescribed Form, on or before the date that any such
Prescribed Form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and such extensions or renewals thereof
as may reasonably be requested by the Borrower and the Administrative Agent
certifying that such Bank is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. If
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Bank from duly completing and delivering any such
Prescribed Form with respect to it and such Bank advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, such Bank shall
not be required to deliver such forms. The Borrower shall withhold tax at the
rate and in the manner required by the laws of the United States with respect to
payments made to a Bank failing to timely provide the requisite Prescribed
Forms. If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for the purposes of this
subsection (e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Section 2.12 Illegality. If any Bank shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Bank or its LIBOR
Lending Office to perform its obligations under this Agreement to maintain any
LIBOR Advances of such Bank then outstanding hereunder, then, notwithstanding
anything herein to the contrary, the Borrower shall, if demanded by such Bank by
notice to the Borrower and the Administrative Agent no later than 12:00 Noon
(New York City time), (a) if not prohibited by Legal Requirement to maintain
such LIBOR Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding LIBOR Advance of such Bank or (b) if
prohibited by Legal Requirement to maintain such LIBOR Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice from such Bank, Convert all LIBOR Advances of such Bank then outstanding
to Base Rate Advances, and pay accrued interest on the principal amount
Converted to the date of such Conversion and amounts, if any, required to be
paid pursuant to Section 2.08 as a result of such Conversion being made on such
date. Each Bank agrees to use commercially reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank. Notwithstanding anything
to the contrary contained in this Agreement, the Dodd-Frank Wall Street

 

35



--------------------------------------------------------------------------------

Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, referred
to in Section 2.09 and this Section 2.12, regardless of the date enacted,
adopted or issued, and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements or the Basel Committee on Banking
Supervision (or any successor or similar authority) shall in each case be deemed
an introduction or change of the type referred to in this Section 2.12,
regardless of the date enacted, adopted or issued.

Section 2.13 [Reserved].

Section 2.14 Bank Replacement.

(a) Right to Replace. The Borrower shall have the right to replace any
Defaulting Lender and each Bank affected by a condition under
Section 2.02(c)(v), 2.09, 2.11, or 2.12 for more than 90 days (each such
affected Bank, an “Affected Bank”) in accordance with the procedures in this
Section 2.14 and provided that no reduction of the total Commitments occurs as a
result thereof.

(b) First Right of Refusal; Replacement. (i) Upon the occurrence of any
condition permitting the replacement of a Bank, the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Banks among the non-Affected Banks pro rata in accordance with
their respective commitments, including without limitation to Persons which are
not already party to this Agreement but which qualify as Eligible Assignees,
which election shall be made by written notice within 30 days after the date
such condition occurs, provided any reallocation to any non-Affected Bank may
not in any event exceed the Commitment of such non-Affected Bank as in effect at
the time of such reallocation.

(ii) If the aggregate amount of the reallocated Commitments is less than the
Commitments of the Affected Banks, (A) the respective Commitments of the Banks
which have received such reallocated Commitments shall be increased by the
respective amounts of their proposed reallocations, and (B) the Borrower shall
have the right to add additional Banks which are Eligible Assignees to this
Agreement to replace such Affected Banks, which additional Banks would have
aggregate Commitments no greater than those of the Affected Banks minus the
amounts of the Commitments already reallocated.

(c) Procedure. Any assumptions of Commitments pursuant to this Section 2.14
shall be (i) made by the purchasing Bank or Eligible Assignee and the selling
Bank entering into an Assignment and Acceptance and by following the procedures
in Section 11.06 for adding a Bank. In connection with the reallocation of the
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
a reallocated Commitment shall purchase from the Affected Banks at par such
Bank’s ratable share of the outstanding Advances of the Affected Banks.

(d) Defaulting Lender’s Assignment and Acceptance. If a Defaulting Lender being
replaced pursuant to this Section 2.14 does not execute and deliver to the
Eligible Assignee a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the date on which the
Eligible Assignee executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.14, then such
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Defaulting Lender.

 

36



--------------------------------------------------------------------------------

Section 2.15 Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of its Advances in excess of its Pro Rata Share of
payments on account of the Advances obtained by all the Banks, such Bank shall
notify the Administrative Agent and forthwith purchase from the other Banks such
participations in the Advances made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably in accordance with the
requirements of this Agreement with each of them; provided, however, that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such
Bank’s ratable share (according to the proportion of (a) the amount of the
participation sold by such Bank to the purchasing Bank as a result of such
excess payment to (b) the total amount of such excess payment) of such recovery,
together with an amount equal to such Bank’s ratable share (according to the
proportion of (a) the amount of such Bank’s required repayment to the purchasing
Bank to (b) the total amount of all such required repayments to the purchasing
Bank) of any interest or other amount paid or payable by the purchasing Bank in
respect of the total amount so recovered. The Borrower agrees that any Bank so
purchasing a participation from another Bank pursuant to this Section 2.15 may,
to the fullest extent permitted by Legal Requirement, unless and until rescinded
as provided above, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank were the
direct creditor of the Borrower in the amount of such participation.

Section 2.16 Defaulting Lenders. (a) [Reserved].

(b) [Reserved].

(c) [Reserved].

(d) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Required Lenders
(determined after giving effect to Section 11.01) may by notice to the Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a replacement Administrative Agent hereunder. Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

(e) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Banks thereof), provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Bank may have against such
Defaulting Lender.

(f) If the Borrower and the Administrative Agent agree in writing, in their
discretion, that a Bank is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Bank will, to the

 

37



--------------------------------------------------------------------------------

extent applicable, purchase at par such portion of outstanding Advances of the
other Banks and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the aggregate amount of all outstanding
Advances of the Banks to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Bank will cease to be a Defaulting Lender
or Potential Defaulting Lender and will be a Non-Defaulting Lender (and such
exposure of each Bank will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Bank was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Bank’s having been a Defaulting Lender or Potential Defaulting Lender.

(g) So long as any Bank is a Defaulting Lender, such Bank shall not be a Swap
Bank with respect to any Swap Contract entered into while such Bank was a
Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent to Initial Advance. The obligation of each
Bank to make its initial Advance under this Agreement as part of the initial
Borrowing under this Agreement are subject to the following conditions
precedent:

(a) Documentation. The Administrative Agent shall have received counterparts of
this Agreement executed by the Borrower, the Guarantors and the Banks, and the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and, with respect to this Agreement,
the Notes, all Guaranties and the Environmental Indemnity, in sufficient copies
for each Bank (except for each Note, as to which one original of each shall be
sufficient):

(i) a Note duly executed by the Borrower and payable to the order of each Bank
that has requested the same, all Guaranties, and the Environmental Indemnity;

(ii) a certificate from the Chief Executive Officer, President or Chief
Financial Officer of the Parent on behalf of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
are true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met or waived in writing; and (D) to
the best of the Borrower’s knowledge there are no claims, defenses,
counterclaims or offsets by the Borrower against the Banks under the Credit
Documents;

(iii) a certificate of the Secretary or an Assistant Secretary of the Parent on
behalf of the Borrower, each Guarantor, each Subsidiary of the Parent and each
general partner or managing member (if any) of each of the foregoing, dated as
of the Closing Date certifying as of the Closing Date to the extent applicable
(A) the names and true signatures of officers or authorized representatives of
the general partner of such Person authorized to sign the Credit Documents to
which such Person is a party as general partner of such Person, (B) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the

 

38



--------------------------------------------------------------------------------

transactions herein contemplated and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Credit Documents and each
Credit Document to which it is or is to be a party, (C) a true and correct copy
of the organizational documents of the general partner of such Person, (D) a
true and correct copy of the bylaws, operating agreement, partnership agreement
or other governing document of such Person, and (E) a true and correct copy of
all partnership or other organizational authorizations necessary or desirable in
connection with the transactions herein contemplated;

(iv) a certificate of the Secretary or an Assistant Secretary of the Parent
dated as of the Closing Date certifying as of the Closing Date (A) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(B) the copies of the charter and bylaws of the Parent and any modification or
amendment to the articles or certificate of incorporation or bylaws of the
Parent made since such date, and (C) that the Parent owns 100% of the general
partner interests and at least 70% of the limited partnership interests in the
Borrower;

(v) a copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each of the
Parent, the Borrower and each Guarantor, dated reasonably near (but prior to)
the Closing Date, certifying, if and to the extent such certification is
generally available for entities of the type of such Person, (A) as to a true
and correct copy of the charter, certificate of limited partnership, limited
liability company agreement or other organizational document of such Person, and
each amendment thereto on file in such Secretary’s office, (B) that (1) such
amendments are the only amendments to the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document, as applicable, of such Person on file in such Secretary’s office,
(2) such Person has paid all franchise taxes to the date of such certificate and
(C) such Person is duly incorporated, organized or formed and in good standing
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation;

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any of the Parent, the Borrower and each Guarantor
owns or leases property or in which the conduct of its business requires it to
qualify or be licensed as a foreign corporation except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Change, dated reasonably near (but prior to) the Closing Date, with
respect to each such Person that such Person is duly qualified and in good
standing as a foreign corporation, limited partnership or limited liability
company in such State and has filed all annual reports required to be filed to
the date of such certificate;

(vii) (A) one or more favorable written opinions of DeCampo, Diamond and Ash,
Hagan & Vidovic, LLP and Hunton & Williams LLP, each special counsel for the
Borrower, the Parent, and their Subsidiaries, in a form reasonably acceptable to
the Administrative Agent, in each case dated as of the Closing Date and with
such changes as the Administrative Agent may approve, and (B) such other legal
opinions as the Administrative Agent shall reasonably request, in each case
dated as of the Closing Date and with such changes as the Administrative Agent
may approve;

 

39



--------------------------------------------------------------------------------

(viii) in the event the initial Advance is a LIBOR Advance made on the Closing
Date, a breakage indemnity letter agreement executed by the Borrower and dated
as of the date of the related Notice of Borrowing in form and substance
satisfactory to the Administrative Agent;

(ix) any information or materials reasonably required by the Administrative
Agent or any Bank in order to assist the Administrative Agent or such Bank in
maintaining compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable
“know your customer” or similar rules and regulations;

(x) a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date or, if later, the date of the initial Advance, in
each case confirming that the Parent is in compliance with the covenants
contained in Article VII on such date (including after giving effect to the
initial Advance, if any, made on such date); and

(xi) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent may reasonably request.

(b) Representations and Warranties. The representations and warranties contained
in Article IV hereof, the Guaranties, and the Environmental Indemnity shall be
true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects).

(c) Certain Payments. The Borrower shall have paid the fees required to be paid
as of the execution of this Credit Agreement pursuant to the Fee Letter.

(d) Qualified Unsecured Lender. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Administrative Agent is a
“Qualified Unsecured Lender” and that the Obligations constitute “Qualified
Unsecured Debt” (in each case as such term is defined and used in the Existing
Revolving Credit Agreement) and, as such, the Administrative Agent is entitled
to the rights, benefits and protections accorded to a “Qualified Unsecured
Lender” under Section 9.01(f) of the Existing Revolving Credit Agreement (which
evidence may, in the sole discretion of the Administrative Agent, include copies
of each of the notices, documents, certificates and acknowledgements identified
in the definition of “Qualified Unsecured Lender” set forth in the Existing
Revolving Credit Agreement).

(e) Other. The Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request.

Section 3.02 Conditions Precedent for each Borrowing. The obligation of each
Bank to fund an Advance on the occasion of each Borrowing (other than the
Conversion or continuation of any existing Borrowing) shall be subject to the
further conditions precedent that on the date of such Borrowing:

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

 

40



--------------------------------------------------------------------------------

(i) the representations and warranties contained in Article IV hereof, the
Guaranties, and the Environmental Indemnity are correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as such representations
and warranties may have changed based upon events or activities not prohibited
by this Agreement on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds from such
Borrowing, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and

(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;

(b) the Borrower shall have executed and delivered to the Administrative Agent a
Notice of Borrowing in accordance with Section 2.02; and

(c) the Administrative Agent shall have received such other approvals, opinions
or documents deemed necessary or desirable by any Bank or the Administrative
Agent as such party may reasonably request in order to confirm (i) the accuracy
of the Borrower’s and any Guarantor’s representations and warranties contained
in the Credit Documents, (ii) the Borrower’s and any Guarantor’s timely
compliance with the terms, covenants and agreements set forth in the Credit
Documents, (iii) the absence of any Default and (iv) the rights and remedies of
the Administrative Agent or any Bank or the ability of the Borrower to perform
any of the Obligations.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01 Existence; Qualification; Partners; Subsidiaries. (a) The Borrower
is a limited partnership duly organized, validly existing, and in good standing
under the laws of Delaware and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification, except where the failure to so qualify
would not cause a Material Adverse Change.

(b) The Parent is a real estate investment trust duly organized, validly
existing, and in good standing under the laws of Maryland and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change with respect
to the Parent. The Parent has no first tier Subsidiaries except for (i) the
Borrower, (ii) Subsidiaries the sole assets of which are direct or indirect
partnership interests in the Borrower, (iii) members of Permitted Other
Subsidiaries, (iv) LHO Hollywood Financing, Inc. (QRS), a Delaware corporation,
and (v) LHO New Orleans Financing, Inc., a Delaware corporation.

(c) The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.

(d) The Parent owns a 1% general partner interest in and at least 70% of the
limited partnership interest in the Borrower.

 

41



--------------------------------------------------------------------------------

(e) Each Subsidiary of the Borrower is a limited partnership, general
partnership, limited liability company or corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of property or conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on such Subsidiary. The Borrower has no Subsidiaries on the date
of this Agreement other than the Subsidiaries listed on the attached
Schedule 4.01, and Schedule 4.01 lists the jurisdiction of formation and the
address of the principal office of each such Subsidiary existing on the date of
this Agreement. As of the date of this Agreement, the Borrower and/or the Parent
owns, directly or indirectly, at least 99% of the interests in each such
Subsidiary.

(f) As of the date of this Agreement, neither the Borrower, nor the Parent, nor
any of the Subsidiaries own directly or indirectly (i) such a percentage of the
beneficial ownership interest in any participating lessee for a Hotel Property
or (ii) such an Investment in the Personal Property for any Hotel Property as
would cause a potential Event of Default under Section 8.01(m).

Section 4.02 Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower, the Parent, and each Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i) such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by-laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing will be within the Borrower’s partnership powers, will have been duly
authorized by all necessary partnership action, (a) will not contravene (i) the
Borrower’s partnership agreement or (ii) any law or any contractual restriction
binding on or affecting the Borrower, the contravention of which could
reasonably be expected to cause a Material Adverse Change, and (b) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.

Section 4.03 Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any Guarantor of the Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower; this Agreement, each Guaranty and the other Credit
Documents to which each Guarantor and the Parent is a party have been duly
executed and delivered by such Guarantor and the Parent, and the Environmental
Indemnity has been duly executed and delivered by the parties thereto. Each
Credit Document is the legal, valid, and binding obligation of the Borrower, the
Parent, and each Guarantor which is a party to it enforceable against the
Borrower, the Parent, and each such Guarantor in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally and by general principles of equity (whether considered in
proceeding at law or in equity).

 

42



--------------------------------------------------------------------------------

Section 4.05 Parent Stock. As of July 18, 2012, the entire authorized capital
stock of the Parent consists of (a) 200,000,000 shares of Parent Common Stock of
which 86,261,081 shares of Parent Common Stock are duly and validly issued and
outstanding, fully paid and nonassessable as of the Closing Date, and
(b) 40,000,000 preferred shares of beneficial interest, $0.01 par value per
share, of which, 9,098,888 shares in the aggregate of Series G and Series H of
such preferred shares of beneficial interest are duly and validly issued and
outstanding, fully paid and nonassessable as of the Closing Date and such
preferred shares of beneficial interest provide no rights to any holder thereof
that may cause a violation of Section 6.04(f). The issuance and sale of such
Parent Common Stock and such preferred shares of beneficial interest of the
Parent either (i) has been registered under applicable federal and state
securities laws or (ii) was issued pursuant to an exemption therefrom. The
Parent meets the requirements for taxation as a REIT under the Code.

Section 4.06 Financial Statements. The Consolidated balance sheet of the Parent
and its Subsidiaries, and the related Consolidated statements of operations,
shareholders’ equity and cash flows, of the Parent and its Subsidiaries
contained in the most recent financial statements delivered to the Banks, fairly
present the financial condition in all material respects and reflects the
Indebtedness of the Parent and its Subsidiaries as of the respective dates of
such statements and the results of the operations of the Existing Properties for
the periods indicated, and such balance sheet and statements were prepared in
accordance with GAAP, subject to year-end adjustments. Since December 31, 2011,
neither a Material Adverse Change, nor any material adverse change to the
prospects or the Property of the Parent or the Borrower has occurred.

Section 4.07 True and Complete Disclosure. No representation, warranty, or other
statement made by the Borrower (or on behalf of the Borrower) in this Agreement
or any other Credit Document contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which they were made as
of the date of this Agreement. There is no fact known to the Borrower or the
Parent on the date of this Agreement that has not been disclosed to the
Administrative Agent which could reasonably be expected to cause a Material
Adverse Change. All projections, estimates, and pro forma financial information
furnished by the Borrower and the Parent or on behalf of the Borrower or the
Parent were prepared on the basis of assumptions, data, information, tests, or
conditions believed to be reasonable at the time such projections, estimates,
and pro forma financial information were furnished. No representation, warranty
or other statement made in any filing required by the Exchange Act contains any
untrue statement of material fact or omits to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made as of the date same were made. Borrower
and/or Parent have made all filings required by the Exchange Act.

Section 4.08 Litigation. Except as set forth in the attached Schedule 4.08 and
except with respect to any other actions or proceedings that, individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Change, as of the date of this Agreement there is no pending or, to the best
knowledge of the Borrower, threatened action or proceeding affecting the
Borrower, the Parent, any participating lessee for a Hotel Property or any of
their respective Subsidiaries before any court, Governmental Authority or
arbitrator.

Section 4.09 Use of Proceeds.

(a) Advances. The proceeds of the Advances will be used by the Borrower (i) to
refinance and repay existing Indebtedness, (ii) to make investments permitted
pursuant to the provisions of Section 6.07, (iii) to finance the renovation,
repair, restoration and expansion of Hotel Properties, Capital Expenditures and
expenditures for FF&E for any Hotel Properties in accordance with the provisions
of Section 5.06 and as permitted pursuant to the provisions of

 

43



--------------------------------------------------------------------------------

Sections 6.07 and 6.13, (iv) for general corporate purposes of the Borrower and
its Subsidiaries, and (v) for costs incurred in connection with this Agreement
and any Capitalization Event done in compliance with this Agreement.

(b) Regulations. No proceeds of Advances will be used to purchase or carry any
margin stock in violation of Regulations T, U or X of the Federal Reserve Board,
as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board).

Section 4.10 Investment Company Act. Neither the Borrower, the Parent nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.11 Taxes. All federal, state, local and foreign tax returns, reports
and statements required to be filed (after giving effect to any extension
granted in the time for filing) by the Parent, the Borrower, their respective
Subsidiaries, or any member of a Controlled Group have been filed with the
appropriate governmental agencies in all jurisdictions in which such returns,
reports and statements are required to be filed, and where the failure to file
could reasonably be expected to cause a Material Adverse Change, except where
contested in good faith and by appropriate proceedings; and all taxes and other
impositions due and payable (which are material in amount) have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss
(which are material in amount) may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceedings. As of the
date of this Agreement, neither the Parent, the Borrower nor any member of a
Controlled Group has given, or been requested to give, a waiver of the statute
of limitations relating to the payment of any federal, state, local or foreign
taxes or other impositions. None of the Property owned by the Parent, the
Borrower or any other member of a Controlled Group is Property which the Parent,
the Borrower or any member of a Controlled Group is required to be treated as
being owned by any other Person pursuant to the provisions of Section 168(f)(8)
of the Code. Proper and accurate amounts have been withheld by the Borrower and
all members of each Controlled Group from their employees for all periods to
comply in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law.
Timely payment of all material sales and use taxes required by applicable law
have been made by the Parent, the Borrower and all other members of each
Controlled Group, the failure to timely pay of which could reasonably be
expected to cause a Material Adverse Change. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member of the applicable
Controlled Group.

Section 4.12 Pension Plans. All Plans are in compliance in all material respects
with all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. No “accumulated funding deficiency” (as defined in Section 302 of ERISA)
has occurred and there has been no excise tax imposed under Section 4971 of the
Code. No Reportable Event has occurred with respect to any Multiemployer Plan,
and each Multiemployer Plan has complied with and been administered in all
material respects with applicable provisions of ERISA and the Code. Neither the
Parent, the Borrower, nor any member of a Controlled Group has had a complete or
partial withdrawal from any Multiemployer Plan for which there is any material
withdrawal liability. As of the most recent valuation date applicable thereto,
neither the Parent, the Borrower nor any member of a Controlled Group has
received notice that any Multiemployer Plan is insolvent or in reorganization.

Section 4.13 Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in writing to the Administrative Agent, and except for such items as
the Borrower or a Subsidiary is or will

 

44



--------------------------------------------------------------------------------

be addressing consistent with sound business practices and has sufficient funds
to address, each Existing Property and any Future Property (a) is and will
continue to be in good repair, working order and condition, normal wear and tear
excepted, (b) is free of structural defects, (c) is not subject to material
deferred maintenance and (d) has and will have all building systems contained
therein and all other FF&E in good repair, working order and condition, normal
wear and tear excepted. None of the Properties of the Borrower or of any of its
Subsidiaries has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy. No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Change, are pending and served nor, to the knowledge of the
Borrower, threatened against any Property in any manner whatsoever. No casualty
has occurred to any Property that could reasonably be expected to have a
Material Adverse Change.

Section 4.14 Insurance. The Borrower and each of its Subsidiaries carry, or are
the beneficiaries under, the insurance required pursuant to the provisions of
Section 5.07.

Section 4.15 No Burdensome Restrictions; No Defaults. (a) Except in connection
with Indebtedness which is (i) either permitted pursuant to the provisions of
Section 6.02, or (ii) being repaid with the proceeds of the initial Borrowing,
neither the Parent, the Borrower nor any of their respective Subsidiaries is a
party to any indenture, loan or credit agreement. Neither the Borrower, the
Parent nor any of their respective Subsidiaries is a party to any agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation which could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower, the Parent nor any of
their Subsidiaries is in default under or has received any notice of default
with respect to (i) any contract, agreement, lease or other instrument or
(ii) any Qualified Ground Lease, franchise agreement or management agreement
which default could reasonably be expected to cause a Material Adverse Change.

(b) No Default or Event of Default has occurred and is continuing.

Section 4.16 Environmental Condition. (a) Except as disclosed in writing to the
Administrative Agent, to the knowledge of the Borrower, the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in material compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.

(b) Except as disclosed in writing to the Administrative Agent, to the knowledge
of Borrower, none of the present or previously owned or operated Property of the
Borrower or of any of its present or former Subsidiaries, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws which could reasonably be expected to
cause a Material Adverse Change; (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned or operated by the Borrower or any of its Subsidiaries, wherever
located; (iii) has been the site of any Release, use or storage of Hazardous
Substances or Hazardous Wastes from present or past operations except for
Permitted

 

45



--------------------------------------------------------------------------------

Hazardous Substances, which Permitted Hazardous Substances have not caused at
the site or at any third-party site any condition that has resulted in or could
reasonably be expected to result in the need for Response or (iv) none of the
Improvements are constructed on land designated by any Governmental Authority
having land use jurisdiction as wetlands.

Section 4.17 Legal Requirements, Zoning, Utilities, Access. Except as set forth
on Schedule 4.17 attached hereto, the use and operation of each Hotel Property
as a commercial hotel with related uses constitutes a legal use under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any material
approvals, material restrictions of record or any material agreement affecting
any Hotel Property (or any portion thereof). The Borrower and its Subsidiaries
possess all certificates of public convenience, authorizations, permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names rights and copyrights (collectively “Permits”) required by
Governmental Authority to own and operate the Hotel Properties, except for those
Permits if not obtained would not cause a Material Adverse Change. The Borrower
and its Subsidiaries own and operate their business in material compliance with
all applicable Legal Requirements. To the extent necessary for the full
utilization of each Hotel Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Hotel Property,
are adequate to serve each such Hotel Property, exist at the boundaries of the
Land and are not subject to any conditions, other than normal charges to the
utility supplier, which would limit the use of such utilities. All streets and
easements necessary for the occupancy and operation of each Hotel Property are
available to the boundaries of the Land.

Section 4.18 Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Secured Non-Recourse Indebtedness,
Secured Recourse Indebtedness and other Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $50,000. No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).

Section 4.19 Title; Encumbrances. With respect to the Existing Properties, the
Borrower or any Guarantor, as the case may be, has (i) good and marketable fee
simple title to the Real Property (other than for Real Property subject to a
ground lease, as to which it has a valid leasehold interest) and (ii) good and
marketable title to the Personal Property (other than Personal Property for any
Hotel Property for which the Property Owner has a valid leasehold interest) free
and clear of all Liens, and there exists no Liens or other charges against such
Property or leasehold interest or any of the real or personal, tangible or
intangible, Property of the Borrower or any Guarantor (including without
limitation statutory and other Liens of mechanics, workers, contractors,
subcontractors, suppliers, taxing authorities and others; provided that certain
Capital Expenditures have been made to the Hotel Properties prior to the
Effective Date for which the payment is not past due), except (A) Permitted
Encumbrances and (B) the Personal Property (plus any replacements thereof) owned
by the participating lessee for such Existing Property.

Section 4.20 Leasing Arrangements. Except for (i) those Operating Leases between
a Property Owner and LaSalle Leasing or a wholly-owned Subsidiary of LaSalle
Leasing and (ii) the Approved Third Party Operating Leases, the only material
leases of Unencumbered Properties for which either the Borrower or a Guarantor
is a lessee are the Qualified Ground Leases. The Property Owner for a Real
Property subject to a Qualified Ground Lease is the lessee under such Qualified
Ground Lease and no consent is necessary to such Person being the lessee under
such Qualified Ground Lease which has not already been obtained. The Qualified
Ground Leases are in full force and effect and no defaults exist thereunder.

 

46



--------------------------------------------------------------------------------

Section 4.21 Unencumbered Properties. The Borrower represents to the Banks and
the Administrative Agent that the Unencumbered Properties as of the date of this
Agreement are identified as such on Schedule 1.01(B) attached hereto.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid
or any Bank shall have any Commitment hereunder, unless the Administrative Agent
shall otherwise consent in writing (subject to the provisions of Section 11.01),
the Borrower agrees to comply with the following covenants.

Section 5.01 Compliance with Laws, Etc. The Borrower will comply, and cause each
of its Subsidiaries and the Parent to comply, in all material respects with all
Legal Requirements.

Section 5.02 Preservation of Existence, Separateness, Etc. (a) The Borrower will
(i) preserve and maintain, and cause each of its Subsidiaries and the Parent to
preserve and maintain, its partnership, limited liability company, corporate or
trust (as applicable) existence, rights, franchises and privileges in the
jurisdiction of its formation, and (ii) qualify and remain qualified, and cause
each such Subsidiary and the Parent to qualify and remain qualified, as a
foreign partnership, limited liability company, corporation or trust, as
applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.

(b) (i) The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc. or another nationally recognized stock exchange and
(ii) the Parent shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc. and the Securities and Exchange Commission or
such other nationally recognized stock exchange, as applicable.

(c) The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness and own a Hotel Property to, (i) maintain financial statements,
payroll records, accounting records and other corporate records and other
documents separate from each other and any other Person, (ii) maintain its own
bank accounts in its own name, separate from each other and any other Person,
(iii) pay its own expenses and other liabilities from its own assets and incur
(or endeavor to incur) obligations to other Persons based solely upon its own
assets and creditworthiness and not upon the creditworthiness of each other or
any other Person, and (iv) file its own tax returns or, if part of a
consolidated group, join in the consolidated tax return of such group as a
separate member thereof. The Borrower shall use reasonable efforts to correct
any known misunderstanding or misrepresentation regarding the independence of
the Permitted Other Subsidiaries from the Borrower and the Borrower’s other
Subsidiaries.

(d) The Borrower shall, and shall cause the Permitted Other Subsidiaries which
have Indebtedness and own a Hotel Property to, take all actions necessary to
keep such Permitted Other Subsidiaries separate from the Borrower and the
Borrower’s other Subsidiaries, including, without limitation, (i) the taking of
action under the direction of the Board of Directors,

 

47



--------------------------------------------------------------------------------

members or partners, as applicable, of such Permitted Other Subsidiaries and, if
so required by the Certificate of Incorporation or the bylaws, operating
agreement or partnership agreement, as applicable, of such Permitted Other
Subsidiaries or by any Legal Requirement, the approval or consent of the
stockholders, members or partners, as applicable, of such Permitted Other
Subsidiaries, (ii) the preparation of corporate, partnership or limited
liability company minutes for or other appropriate evidence of each significant
transaction engaged in by such Permitted Other Subsidiaries, (iii) the
observance of separate approval procedures for the adoption of resolutions by
the Board of Directors or consents by the partners, as applicable, of such
Permitted Other Subsidiaries, on the one hand, and of the Borrower and the
Borrower’s other Subsidiaries, on the other hand, (iv) the holding of the annual
stockholders meeting, if applicable, of such Permitted Other Subsidiaries, which
are corporations on a date other than the date of the annual stockholders’
meeting of the Parent, and (v) preventing the cash, cash equivalents, credit
card receipts or other revenues of the Hotel Properties owned by such Permitted
Other Subsidiaries or any other assets of such Permitted Other Subsidiaries from
being commingled with the cash, cash equivalents, credit card receipts or other
revenues collected by the Borrower or the Borrower’s other Subsidiaries,
provided that the foregoing shall not prohibit a Permitted Other Subsidiary from
making dividend payments or distributions to the Borrower.

(e) The Borrower shall, and shall cause the Permitted Other Subsidiaries to,
manage the business of and conduct the administrative activities of the
Permitted Other Subsidiaries independently from the business of the Borrower,
any of the Borrower’s other Subsidiaries and any other Person. Any moneys earned
by the Permitted Other Subsidiaries on their assets or proceeds of the sale of
any of their assets shall be deposited in bank accounts separate from any of the
assets of the Borrower, any of the Borrower’s other Subsidiaries and any other
Person, and no assets of the Permitted Other Subsidiaries shall become
commingled with assets of such Persons.

(f) The Borrower shall hold itself out, and shall continue to hold itself out,
to the public and to its creditors as a legal entity, separate and distinct from
all other entities, and shall continue to take all steps reasonably necessary to
avoid (i) misleading any other Person as to the identity of the entity with
which such Person is transacting business or (ii) implying that the Borrower is,
directly or indirectly, absolutely or contingently, responsible for the
Indebtedness or other obligations of the Permitted Other Subsidiaries or any
other Person.

Section 5.03 Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries and the Parent to pay and discharge, before the
same shall become delinquent (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by
Legal Requirement become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary or the Parent shall be required to
pay or discharge any such tax, assessment, charge, levy, or claim (a) which is
being contested in good faith and by appropriate proceedings, (b) with respect
to which reserves in conformity with GAAP have been provided, (c) such charge or
claim does not constitute and is not secured by any choate Lien on any portion
of any Hotel Property and no portion of any Hotel Property is in jeopardy of
being sold, forfeited or lost during or as a result of such contest, (d) neither
the Administrative Agent nor any Bank could become subject to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non-payment of
such charge or claim and (e) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change.

Section 5.04 Visitation Rights; Bank Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its

 

48



--------------------------------------------------------------------------------

Subsidiaries’ or the Parent’s operations, upon reasonable notice and during
normal business hours, the Borrower will, and will cause its Subsidiaries and
the Parent and any participating lessees to, permit the Administrative Agent or
any of its agents or representatives thereof (at the Borrower’s expense) and any
Bank or any of its agents or representatives thereof (at such Bank’s expense),
to examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at its reasonable discretion the properties
of, the Borrower and any such Subsidiary and the Parent, to discuss the affairs,
finances and accounts of the Borrower and any such Subsidiary and the Parent
with any of their respective officers or directors. Without in any way limiting
the foregoing, the Borrower will, upon the request of the Administrative Agent,
participate in a meeting with the Administrative Agent and the Banks once during
each calendar year to be held at a location as may be agreed to by the Borrower
and the Administrative Agent at such time as may be agreed to by the Borrower
and the Administrative Agent; provided that, without limitation of the
provisions of Section 11.04, the Borrower shall not be obligated to reimburse
the Banks for such Persons’ travel expenses in connection with such meeting.

Section 5.05 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and the Banks in each case in accordance with
Section 11.02(b):

(a) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each Fiscal Quarter of the Parent (except when such
Fiscal Quarter ends on the same day as the end of a Fiscal Year of Parent), the
unaudited Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year-end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.

(b) Annual Financials. As soon as available and in any event not later than 90
days after the end of each Fiscal Year of the Parent, a copy of the annual audit
report for such year for the Parent and its Subsidiaries, including therein the
Consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and certified by KPMG L.L.P. or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent in an opinion, without qualification as
to the scope, and including, if requested by the Administrative Agent, any
management letters delivered by such accountants to the Parent in connection
with such audit, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.

(c) Notices of Material Variations and Supplemental Reports. As soon as
available and in any event not later than 60 days after the end of each Fiscal
Quarter of the Parent and 90 days after the end of each Fiscal Year of the
Parent, (i) written notice of any anticipated material variation to the
consolidated operating budget or a Capital Expenditure and FF&E expenditure
budget prepared pursuant to Section 5.05(d), except for such changes resulting
from the acquisition of a New Property or the acquisitions of New Properties,
(ii) a report certified by a Responsible Officer of the Parent setting forth for
each Unencumbered Property for the Fiscal Quarter just ended the average daily
rate, the average occupancy, the RevPAR, the total gross revenues, the total
expenses, the Adjusted NOI and the payments made under the participating leases
for such Hotel Properties, and (iii) a report certified by a Responsible Officer
of the Parent

 

49



--------------------------------------------------------------------------------

setting forth for all of the Hotel Properties owned or leased by the Parent or
any of its Subsidiaries on a Consolidated basis for the Fiscal Quarter just
ended the average daily rate, the average occupancy, the RevPAR, the total gross
revenues, the total expenses, the Adjusted NOI and the payments made under the
participating leases for such Hotel Properties.

(d) Annual Budgets. No later than 60 days after the start of each Fiscal Year,
the annual operating budget and Capital Expenditure and FF&E expenditure budget
for such Fiscal Year for (i) the Unencumbered Properties on a Consolidated
basis, (ii) all of the Hotel Properties owned or leased by the Parent or any of
its Subsidiaries on a Consolidated basis, and (iii) on a Consolidated basis for
the Parent and its Subsidiaries, in each case in reasonable detail and duly
certified by a Responsible Officer of the Parent as the budgets presented or to
be presented to the Parent’s Board of Directors for their review.

(e) Securities Law Filings. Promptly and in any event within 10 Business Days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.

(f) Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower, the
Parent or any of their respective Subsidiaries, a statement of an authorized
financial officer or Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.

(g) ERISA Notices. As soon as possible and in any event (i) within 30 days after
the Parent, the Borrower or any of a Controlled Group knows that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred, (ii) within 10 days after the Parent, the
Borrower or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower or such member of such Controlled Group proposes
to take with respect thereto; (iii) within 10 days after receipt thereof by the
Parent, the Borrower or any of a Controlled Group from the PBGC, copies of each
notice received by the Parent, the Borrower or any such member of such
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iv) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.

(h) Environmental Notices. Promptly upon receipt thereof by the Parent, the
Borrower or any of their Subsidiaries, a copy of any form of notice, summons or
citation received from the United States Environmental Protection Agency, or any
other Governmental Authority concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (ii) any action or
omission on the part of the Parent or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $1,000,000, (iii) any notice of potential responsibility under CERCLA, or
(iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased
or owned Property, wherever located.

 

50



--------------------------------------------------------------------------------

(i) Other Governmental Notices or Actions. Promptly and in any event within five
Business Days after receipt thereof by the Borrower, the Parent or any of their
respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and (ii) any revocation or involuntary termination of any license,
permit or other authorization from any Governmental Authority, which revocation
or termination could reasonably be expected to cause a Material Adverse Change.

(j) Other Notices. (i) Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition
reviews) received by the Borrower or any Guarantor from any franchisor, property
manager, or any ground lessor under a Qualified Ground Lease, and

(ii) Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01-4.04 untrue, notice thereof.

(k) Material Litigation. As soon as possible and in any event within five days
of any of the Borrower, the Parent or any of their respective Subsidiaries
having knowledge thereof, notice of any litigation, claim or any other event
which could reasonably be expected to cause a Material Adverse Change.

(l) Certificate in Support of Release. Not more than 30 days prior to a request
to release a Subsidiary’s obligations under the Guaranty pursuant to
Section 5.09(b), a Compliance Certificate duly executed by a Responsible Officer
of the Parent.

(m) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.

Section 5.06 Maintenance of Property. The Borrower will, and will cause each of
its Subsidiaries to, (a) maintain their owned, leased, or operated Property in a
manner substantially consistent with hotel properties and related property of
the same quality and character and shall keep or cause to be kept every part
thereof and its other properties in good condition and repair, reasonable wear
and tear excepted, and make all reasonably necessary repairs, renewals or
replacements thereto as may be reasonably necessary to conduct the business of
the Borrower and its Subsidiaries, (b) not renovate or expand any such Hotel
Property except for the renovation or expansion of a Hotel Property which
complies with the limitations set forth in this Agreement on the aggregate
amount of renovations and expansions the Borrower, the Parent and their
Subsidiaries are permitted at any one time, (c) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any Hotel Property, and
(d) substantially maintain and repair each Hotel Property as required by any
franchise agreement, license agreement, management agreement or ground lease for
such Hotel Property. Except as may be required to maintain the Parent’s status
as a REIT under the Code, any Capital Expenditures or expenditures or leases for
FF&E made for any Hotel Property shall be in the name or for the benefit of the
Property Owner for such Hotel Property.

 

51



--------------------------------------------------------------------------------

Section 5.07 Insurance. The Borrower will maintain and/or remain the beneficiary
under, and cause each of its Subsidiaries to maintain and/or remain the
beneficiary under, the insurance required pursuant to Schedule 5.07.

Section 5.08 Use of Proceeds. The proceeds of the Advances have been, and will
be used by the Borrower for the purposes set forth in Section 4.09(a).

Section 5.09 New Guarantors. (a) The Borrower will promptly notify the
Administrative Agent of the creation of or Investment in a Person which may fall
within the definition of a Guarantor and will provide any financial and other
information with respect to such Person as the Administrative Agent may
reasonably request. In the event the Administrative Agent (after consultation
with the Borrower) determines that such Person is required to be designated a
Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower, it being understood and agreed that any Person that owns an
Unencumbered Property and any Person who leases an Unencumbered Property as an
Operating Lessee shall be required to become a Guarantor promptly and in any
event on or prior to the date any Hotel Property owned by such Person is
included as an Unencumbered Property hereunder. Within sixty (60) days after the
Borrower’s receipt of such notice from the Administrative Agent, the Borrower
shall cause such Person to deliver to the Administrative Agent (i) either (a) an
original Guaranty and Environmental Indemnity executed by such Person or (b) an
Accession Agreement executed by such Person, and (ii) such other information or
documents with respect to such Person as the Administrative Agent may reasonably
request.

(b) If no Default exists at such time, and any Hotel Property no longer
qualifies as an Unencumbered Property, any Subsidiary of the Borrower which
owned or leased such Hotel Property, but not any other Unencumbered Property,
shall be released by the Administrative Agent from such Subsidiary’s obligations
under the Guaranty upon such time that the Borrower provides the Administrative
Agent with (i) a written request for such release and (ii) a Compliance
Certificate evidencing pro forma compliance with Article VII hereof.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid
or any Bank shall have any Commitment, the Borrower agrees, unless the
Administrative Agent shall otherwise consent in writing (subject to the
provisions of Section 11.01), to comply with the following covenants.

Section 6.01 Liens, Etc. The Borrower will not create, assume, incur or suffer
to exist, or permit any of its Subsidiaries (except for Permitted Other
Subsidiaries) to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower and its
Subsidiaries may create, incur, assume or suffer to exist Liens:

(a) securing the Obligations;

(b) for taxes, assessments or governmental charges or levies on Property of the
Borrower or any Guarantor to the extent not required to be paid pursuant to
Sections 5.03;

(c) imposed by law (such as landlords’, carriers’, warehousemen’s and mechanics’
liens or otherwise arising from litigation) (a) which are being contested in
good faith and by appropriate proceedings, (b) with respect to which reserves in
conformity with GAAP have been

 

52



--------------------------------------------------------------------------------

provided, (c) which have not resulted in any Hotel Property being in jeopardy of
being sold, forfeited or lost during or as a result of such contest, (d) neither
the Administrative Agent nor any Bank could become subject to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non-payment of
such charge or claim and (e) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change;

(d) on leased personal property to secure solely the lease obligations
associated with such property;

(e) securing Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness
permitted pursuant to the provisions of Section 6.02; and

(f) arising under the New York Mortgages; provided, no New York Mortgage shall
be permitted hereunder unless the Administrative Agent is a “Qualified Unsecured
Lender” (as such term is defined in the Existing Revolving Credit Agreement)
with respect to such New York Mortgage for purposes of Section 9.01(f) of the
Existing Revolving Credit Agreement.

Section 6.02 Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:

(a) Unsecured Indebtedness; provided, however, that the maximum principal amount
of the LHL Facility and any Refinancing Debt in respect thereof shall not exceed
$25,000,000 at any time;

(b) Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness incurred
by Permitted Other Subsidiaries to the extent that the covenants contained in
Article VII are complied with;

(c) The Swap Contracts with the Swap Banks in effect as of the Closing Date and
any other Indebtedness in the form of Interest Rate Agreements; provided that
(i) such agreements shall be unsecured, (ii) the dollar amount of indebtedness
subject to such agreements and the indebtedness subject to Interest Rate
Agreements in the aggregate shall not exceed the sum of the amount of the
Commitments and other Indebtedness permitted pursuant to this Section 6.02 which
bears interest at a variable rate, and (iii) the agreements shall be at such
interest rates and otherwise in form and substance reasonably acceptable to the
Administrative Agent;

(d) Any of the following Indebtedness incurred by the Parent (to the extent the
same constitutes Indebtedness):

(i) guaranties in connection with the Indebtedness secured by a Hotel Property
of (A) if the Hotel Property is subject to a ground lease, the payment of rent
under such ground lease, (B) real estate taxes relating to such Hotel Property,
and (C) capital reserves required under such Indebtedness;

(ii) indemnities for certain acts of malfeasance, misappropriation and
misconduct and an environmental indemnity for the lender under Indebtedness
permitted under this Agreement;

(iii) indemnities for certain acts of malfeasance, misappropriation and
misconduct by the Permitted Other Subsidiaries, environmental indemnities, and
other customary

 

53



--------------------------------------------------------------------------------

non-recourse carveouts as described in the definition of “Secured Non-Recourse
Indebtedness”, all for the benefit of the lenders of other Permitted Other
Subsidiary Indebtedness in connection with such Indebtedness; and

(iv) guaranties of franchise agreements;

(e) If and to the extent the same would not otherwise be permitted under
paragraphs (a) through (d) above, extensions, renewals and refinancing of any of
the Indebtedness specified in paragraphs (a) - (d) above (any such extension,
renewal or refinancing, “Refinancing Debt”) so long as (A) the principal amount
of such Indebtedness is not thereby increased and (B) the other material terms,
taken as a whole, of any such Indebtedness are no less favorable in any material
respect to the Borrower, the Parent or any of their respective Subsidiaries or
the Banks than the terms governing the Indebtedness being extended, renewed or
refinanced;

(f) Indebtedness of a Guarantor to the Borrower or another Guarantor provided
such Indebtedness is subordinated to the Obligations in a manner reasonably
acceptable to the Administrative Agent;

(g) Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding; provided, for purposes of this clause (g),
no Qualified Ground Lease shall comprise a Capital Lease.

Section 6.03 Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other than a Credit
Document) which limits distributions to or any advance by any of the Borrower’s
Subsidiaries to the Borrower.

Section 6.04 Restricted Payments. Neither the Parent, the Borrower, nor any of
their respective Subsidiaries, will make any Restricted Payment, except that:

(a) provided no Default has occurred and is continuing or would result
therefrom, the Parent may make cash payments to its shareholders with respect to
the Parent Common Stock (including in connection with the repurchase of Stock or
Stock Equivalents);

(b) provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;

(c) a Subsidiary of the Borrower may make a Restricted Payment to the Borrower;

(d) the limited partners of the Borrower shall be entitled to exchange limited
partnership interests in the Borrower for the Parent’s stock or redeem such
interests for cash, as provided in the Borrower’s limited partnership agreement;

(e) the Borrower shall be entitled to issue limited partnership interests in the
Borrower in exchange of ownership interests in Subsidiaries and Unconsolidated
Entities which own a Future Property to the extent such Investment is permitted
pursuant to the provisions of Section 6.07;

(f) provided no Default has occurred and is continuing or would result
therefrom, the Parent may pay cash dividends to the holders of the Parent
preferred stock permitted by this Agreement; and

 

54



--------------------------------------------------------------------------------

(g) provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Common Stock and repurchase or
redeem Parent preferred stock.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Parent
may only declare or make cash distributions to its shareholders during any
Fiscal Quarter in an aggregate amount not to exceed the minimum amount necessary
for the Parent to maintain its status as a REIT. If a Default or Event of
Default specified in Section 8.1(a) or Section 8.1(f) of this Agreement shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to
Section 8.2 of this Agreement, the Parent shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any of its Subsidiaries.

Section 6.05 Fundamental Changes; Asset Dispositions. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries) will, (a) merge or consolidate with or into any other
Person, unless (i) a Guarantor (or another Person, if such merger with another
Person is to effect an Investment permitted hereunder) is merged into the
Borrower or another Guarantor and the Borrower or such other Guarantor, as the
case may be, is the surviving Person or a Subsidiary (other than a Permitted
Other Subsidiary which has Indebtedness other than the Obligations) is merged
into any Subsidiary (other than a Permitted Other Subsidiary which has
Indebtedness other than the Obligations), and (ii) immediately after giving
effect to any such proposed transaction no Default would exist; (b) sell,
transfer, or otherwise dispose of all or any of such Person’s material property
except for a Permitted Hotel Sale, dispositions or replacements of personal
property in the ordinary course of business, or Hotel Properties which are not
Unencumbered Properties; (c) sell or otherwise dispose of any material shares of
capital stock, membership interests or partnership interests of any Subsidiary
(except for a Permitted Other Subsidiary and except to effectuate a Permitted
Hotel Sale); (d) except for sales of ownership interests not prohibited by this
Agreement and the issuance of limited partnership interests in the Borrower in
exchange for ownership interests in Subsidiaries and Unconsolidated Entities to
the extent permitted pursuant to the provisions of Section 6.04, materially
alter the corporate, capital or legal structure of any such Person (except for a
Permitted Other Subsidiary); (e) liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution) provided that nothing herein shall
prohibit the Borrower from dissolving any Subsidiary which has no assets on the
date of dissolution or (f) materially alter the character of their respective
businesses from that conducted as of the date of this Agreement; in each case
provided that the Parent shall be permitted to issue (i) Common Stock and
(ii) preferred stock in the Parent which is not deemed Indebtedness under this
Agreement.

Section 6.06 Participating Lessee Ownership. Neither the Parent nor the Borrower
shall, nor shall permit any of their respective Subsidiaries to, own directly or
indirectly such a percentage of the beneficial ownership interest in any
participating lessee as would cause a potential Event of Default under
Section 8.01(m) of this Agreement.

Section 6.07 Investments, Loans, Future Properties. Neither the Parent nor the
Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Hotel Property or other real
estate, make or permit to exist any loans, advances or capital contributions to,
or make any Investments in (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):

(a) Liquid Investments;

 

55



--------------------------------------------------------------------------------

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Hotel Properties and operating the business of the Borrower
and its Subsidiaries;

(c) a Future Property (or a Person that owns a Future Property) which qualifies
as an Unencumbered Property or a Permitted Non-Unencumbered Property; provided
that no such individual Hotel Property shall exceed 30% of the Consolidated
Total Book Value;

(d) Investments in (i) unimproved land which do not in the aggregate have an
Investment Amount which exceeds 5% of the Consolidated Total Book Value;
(ii) Development Properties which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value,
(iii) Unconsolidated Entities which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value, and
(iv) mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien on real property or mezzanine loans that are secured by pledges of
equity interests in entities that directly or indirectly own real property, in
each case where such real property is improved by fully operational hotels and
which instruments and pledges secure Indebtedness evidenced by a note or bond,
which do not in the aggregate have an Investment Amount which exceeds 10% of the
Consolidated Total Book Value; provided that the aggregate Investment Amount for
all Investments made pursuant to this Section 6.07(d) shall not exceed 30% of
the Consolidated Total Book Value;

(e) Investments in Subsidiaries that are used by such Subsidiaries to make
Investments permitted under this Section 6.07;

(f) Capital Expenditures in Hotel Properties; and

(g) any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate Investment Amount for all Investments made pursuant to this clause
(g) shall not exceed 0.50% of Consolidated Total Book Value.

Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, (c) cause the aggregate Investment Amount for (i) all Future Properties
located outside the United States and (ii) all Investments made pursuant to
Section 6.07(d) which are either located outside the United States or in an
Unconsolidated Entity which has at least 50% of its assets located outside the
United States to exceed 10% of the Consolidated Total Book Value or (e) cause
the Parent’s or any Subsidiary’s Investment in the Personal Property for any
Hotel Property to cause a potential Event of Default under Section 8.01(m) of
this Agreement.

Section 6.08 Affiliate Transactions. Except as otherwise approved by a majority
of the Board of Trustees of the Parent including a majority of the independent
trustees, the Borrower will not, and will not permit any of its Subsidiaries to,
make, directly or indirectly (a) any transfer, sale, lease, assignment or other
disposal of any assets to any Affiliate of the Borrower which is not a Guarantor
or any purchase or acquisition of assets from any such Affiliate; or (b) any
arrangement or other transaction directly or indirectly with or for the benefit
of any such Affiliate (including without limitation, guaranties and assumptions
of obligations of an Affiliate), other than in the ordinary course of business
and at market rates.

 

56



--------------------------------------------------------------------------------

Section 6.09 Sale and Leaseback. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person, whereby in
contemporaneous transactions the Borrower or such Subsidiary sells essentially
all of its right, title and interest in a material asset and the Borrower or
such Subsidiary acquires or leases back the right to use such property.

Section 6.10 Sale or Discount of Receivables. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.

Section 6.11 Restriction on Negative Pledges. The Borrower will not, and will
not permit any of its Subsidiaries that directly or indirectly own an interest
in any Unencumbered Property to, enter into or suffer to exist any agreement
(other than (i) this Agreement and the Credit Documents, (ii) any agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets or the encumbrance of specific assets, and
(iii) a provision in any agreement governing Qualified Unsecured Debt (as such
term is defined in the Existing Revolving Credit Agreement or, in the event that
the Existing Revolving Credit Agreement is no longer then in effect, as such
term was defined in the Existing Revolving Credit Agreement last in effect)
generally prohibiting the encumbrance of assets (exclusive of any outright
prohibition on the encumbrance of particular Unencumbered Properties) so long as
such provision is generally consistent with a comparable provision of the Credit
Documents) prohibiting the creation or assumption of any Lien upon the
Unencumbered Properties, whether now owned or hereafter acquired; provided that,
the Borrower and its Subsidiaries that are Guarantors may permit a Lien upon a
Hotel Property that was an Unencumbered Property at the end of the immediately
preceding Fiscal Quarter of the Parent, so long as no Default exists at such
time or would be caused thereby and the Borrower has provided to the
Administrative Agent a Compliance Certificate evidencing pro forma compliance
with Article VII hereof following the removal of such Hotel Property as an
Unencumbered Property.

Section 6.12 Material Documents. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Permitted Other Subsidiaries) to, enter into any
termination, modification or amendment of any of the following documents without
the prior written consent of the Administrative Agent:

(a) Qualified Ground Lease; and

(b) Any other material agreement, including without limitation any participating
lease or management agreement.

provided, however, that so long as no Default or Event of Default has occurred
and is continuing, such terminations, modifications or amendments shall be
permitted so long as they could not reasonably be expected to (i) cause a
Material Adverse Change or (ii) impair or otherwise adversely affect in any
material respect the interests or rights of the Administrative Agent or any
Bank, in each case after taking into account the effect of any agreements that
supplement or serve to replace, in whole or in part, such Qualified Ground
Leases or other material agreements. Any termination, modification or amendment
prohibited under this Section 6.12 shall, to the extent permitted by applicable
law, be void and of no force and effect.

Section 6.13 Limitations on Development, Construction, Renovation and Purchase
of Hotel Properties. Neither the Parent nor the Borrower shall or shall permit
any of their respective Subsidiaries to (a) engage in the development,
construction or expansion of any Hotel Properties (except for

 

57



--------------------------------------------------------------------------------

Development Properties permitted by the provisions of Section 6.07) or (b) enter
into any binding agreements to purchase Hotel Properties or other assets;
provided that the Parent, the Borrower and their Subsidiaries may enter into
binding agreements to purchase Hotel Properties or other assets if at all times
such Person has available sources of capital equal to the portion of the
purchase price of such Hotel Properties or other assets which constitutes a
recourse obligation of the Parent, the Borrower or its Subsidiary, which
available sources of capital may include Advances to the extent that the
Borrower may borrow the same for the purposes required or other Indebtedness
permitted by the terms of this Agreement.

Section 6.14 New York Properties. So long as any New York Mortgage remains in
effect, the Borrower will not, nor will it permit any of its Subsidiaries to,
enter into any modification or amendment with respect to Section 9.01(f) of the
Existing Revolving Credit Agreement (or any of the defined terms “Qualified
Unsecured Lender,” “Qualified Unsecured Debt” or “New York Mortgage” under the
Existing Revolving Credit Agreement) without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed.

ARTICLE VII

FINANCIAL COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid
or any Bank shall have any Commitment hereunder, unless the Administrative Agent
shall otherwise consent in writing (subject to the provisions of Section 11.01),
the Borrower agrees to comply and cause the Parent to comply with the following
covenants.

Section 7.01 Fixed Charge Coverage Ratio. The Parent shall maintain at the end
of each Rolling Period a Fixed Charge Coverage Ratio of not less than 1.50 to
1.0.

Section 7.02 Maintenance of Net Worth. The Parent shall at all times maintain an
Adjusted Net Worth of not less than the Minimum Tangible Net Worth.

Section 7.03 Limitations on Total Liabilities. The Parent shall not at any time
permit the Leverage Ratio to be greater than 6.0 to 1.0.

Section 7.04 Limitations on Unsecured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Unsecured
Indebtedness to (b) the Total Unencumbered Asset Value to exceed sixty percent
(60%).

Section 7.05 Limitations on Secured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Secured
Indebtedness to (b) the Consolidated Total Book Value to exceed forty-five
percent (45%).

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES

Section 8.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a) Principal Payment. The Borrower shall fail to pay any principal of any Note
when the same becomes due and payable as set forth in this Agreement;

 

58



--------------------------------------------------------------------------------

(b) Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
days after the payments covered by this Section 8.01(b) becomes due and payable
for the first two defaults under this Section 8.01(b) in every calendar year;

(c) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by the Parent or any Subsidiary
in any Credit Document shall prove to have been incorrect in any material
respect when made or deemed to be made;

(d) Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.02(a)(i), (b)(i) or (f), Article VI or
Article VII of this Agreement or the Borrower shall fail to perform or observe,
or shall fail to cause any Guarantor to perform or observe any covenant in any
Credit Document beyond any notice and/or cure period for such default expressly
provided in such Credit Document or (ii) the Borrower or any Guarantor shall
fail to perform or observe any term or covenant set forth in any Credit Document
which is not covered by clause (i) above or any other provision of this
Section 8.01, in each case if such failure shall remain unremedied for 30 days
after the earlier of the date written notice of such default shall have been
given to the Borrower or such Guarantor by the Administrative Agent or any Bank
or the date a Responsible Officer of the Borrower or any Guarantor has actual
knowledge of such default, unless such default in this clause (ii) cannot be
cured in such 30 day period and the Borrower is diligently proceeding to cure,
or caused to be cured, such default, in which event the cure period shall be
extended to 90 days;

(e) Cross-Defaults. (i) with respect to (A) any Secured Non-Recourse
Indebtedness which is outstanding in a principal amount of at least $75,000,000
individually or when aggregated with all such Secured Non-Recourse Indebtedness
of the Borrower, the Parent or any of their respective Subsidiaries or (B) any
other Indebtedness (but excluding Indebtedness evidenced by the Notes) which is
outstanding in a principal amount of at least 0.5% of Consolidated Total Book
Value individually or when aggregated with all such Indebtedness of the
Borrower, the Parent or any of their respective Subsidiaries, any of the
following:

(A) any such Indebtedness shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof,

(B) the Borrower, the Parent or any of their respective Subsidiaries shall fail
to pay any principal of or premium or interest of any of such Indebtedness
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or

(C) any other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;

 

59



--------------------------------------------------------------------------------

(f) Insolvency. The Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, the Parent, any Guarantor, or any of
their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);

(g) Judgments. Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) shall be rendered against the
Borrower, the Parent or any of their respective Subsidiaries which, within 60
days from the date such final judgment is entered, shall not have been
discharged or execution thereof stayed pending appeal;

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent or the Borrower in good faith and
by appropriate proceedings, (iv) any Plan shall terminate for purposes of
Title IV of ERISA, (v) the Parent, the Borrower or any member of a Controlled
Group shall incur any liability in connection with a withdrawal from a
Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) or reorganization (within the meaning of Section 4241 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Parent or
the Borrower in good faith and by appropriate proceedings, or (vi) any other
event or condition shall occur or exist, with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could subject the Borrower or any
Guarantor to any tax, penalty or other liabilities in the aggregate exceeding
$75,000,000 at the time of such event or upon occurrence of such condition;

(i) Guaranty. Any Guaranty shall for any reason cease to be valid and binding on
any Guarantor or any Guarantor shall so state in writing;

(j) Environmental Indemnity. Any Environmental Indemnity shall for any reason
cease to be valid and binding on any Person party thereto or any such Person
shall so state in writing;

 

60



--------------------------------------------------------------------------------

(k) LaSalle Leasing. The Borrower shall for any reason cease to own, directly or
indirectly, at least 99.9% of the equity interests in LaSalle Leasing;

(l) Default Under Qualified Ground Lease. Qualified Ground Leases for Hotel
Properties which comprise twenty-five percent (25%) or more of the Asset Value
have in the aggregate either (i) been terminated because of a default by the
lessee under such Qualified Ground Lease or (ii) are subject to a default by the
lessee under such Qualified Ground Lease which has not been cured or waived 10
days prior to the date the ground lessors under such Qualified Ground Lease
would have the right to terminate such Qualified Ground Leases;

(m) Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;

(n) Parent Common Stock. The Parent at any time hereafter fails to cause the
Parent Common Stock to be duly listed on the New York Stock Exchange, Inc. or
another nationally recognized stock exchange; or

(o) Changes in Ownership and Control. Any of the following occur without the
written consent of the Required Lenders: (A) the Parent (i) amends the
Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent or any of the Banks), (ii) admits a new general partner to
the Borrower, (iii) own less than 70% of the partnership interests in and
beneficial ownership of the Borrower, or (iv) resigns as general partner of the
Borrower, or (B) the failure of individuals who are members of the board of
directors (or similar governing body) of the Parent on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Parent.

Section 8.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (f) of Section 8.01 with respect
to the Borrower or the Parent) shall have occurred and be continuing, then, and
in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Bank to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by the Borrower,

(b) [Reserved], and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Banks by appropriate
proceedings.

 

61



--------------------------------------------------------------------------------

Section 8.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur, the obligation of each Bank to make Advances shall
immediately and automatically be terminated and the Notes, all interest on the
Notes and all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower.

Section 8.04 [Reserved].

Section 8.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

Section 8.06 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 8.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 8.03, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Note held by such Bank, and the other Credit
Documents, irrespective of whether or not such Bank shall have made any demand
under this Agreement, such Note, or such other Credit Documents, and although
such obligations may be unmatured. Each Bank agrees to promptly notify the
Borrower after any such set-off and application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Bank under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
set-off) which such Bank may have; provided, however, that in the event that any
Defaulting Lender exercises such right of set-off hereunder, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for
distribution in accordance with this Agreement and, pending such payment, will
be segregated by such Defaulting Lender form its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Banks and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.

ARTICLE IX

[RESERVED]

Section 9.01 [Reserved].

ARTICLE X

AGENCY PROVISIONS

Section 10.01 Authorization and Action. Each Bank hereby appoints and authorizes
the Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such

 

62



--------------------------------------------------------------------------------

powers under this Agreement and the other Credit Documents as are delegated to
the Administrative Agent by the terms hereof and of the other Credit Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Credit
Document (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Banks and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, any other Credit Document, or applicable law. The functions of the
Administrative Agent are administerial in nature and in no event shall the
Administrative Agent have a fiduciary or trustee relation in respect of any Bank
by reason of this Agreement or any other Credit Document. Within 5 Business Days
of the Administrative Agent or a Bank receiving actual notice (without any duty
to investigate) of a Default, the Administrative Agent or such Bank, as
applicable, will provide written notice of such Default to the Banks.

Section 10.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken (including such Person’s own
negligence) by it or them under or in connection with this Agreement or the
other Credit Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Parent, the Borrower or their Subsidiaries or
to inspect the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 10.03 Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

Section 10.04 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other

 

63



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Nothing in this Agreement or any other
Credit Document shall require the Administrative Agent or any of its directors,
officers, agents or employees to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Bank and each Bank confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its directors, officers,
agents or employees.

Section 10.05 Indemnification. The Banks severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), according
to their respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement or any other Credit Document
(including the Administrative Agent’s own negligence), provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Bank agrees to reimburse
the Administrative Agent promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Credit Document,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

Section 10.06 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with cause by the Required Lenders upon
receipt of written notice from the Required Lenders to such effect. Upon receipt
of notice of any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent which successor
Administrative Agent shall be acceptable to the Borrower, unless an Event of
Default then exists, in which event the Borrower shall have no such approval
right. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks and the Borrower, appoint a successor
Administrative Agent acceptable to the Borrower, which shall be a commercial
bank meeting the financial requirements of an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was such Administrative Agent under this Agreement and the other Credit
Documents.

Section 10.07 Sole Lead Arranger and Sole Book Running Manager. Citigroup Global
Markets Inc. shall be named as sole lead arranger and sole book running manager
under the Credit Documents, but such sole lead arranger and sole book running
manager shall have no right or duty to act as agent on behalf of the Banks in
such capacity.

 

64



--------------------------------------------------------------------------------

Section 10.08 Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Banks (and/or its or their Affiliates) as
“arrangers” or other designations for purposes hereof, but no such designation
shall have any substantive effect, and no such Banks or their Affiliates shall
have any additional powers, duties or responsibilities as a result thereof.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, nor increase in the aggregate
Commitments of the Banks, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment shall increase the
Commitment of any Bank without the written consent of such Bank, and no
amendment, waiver or consent shall, unless in writing and signed by all the
Banks, do any of the following: (a) increase the aggregate Commitments of the
Banks in excess of $400,000,000, (b) reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder or under any other
Credit Document or otherwise release the Borrower from any Obligations,
(c) postpone any date fixed for any scheduled payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder,
(d) change the percentage of the Commitments of the Banks which shall be
required for the Banks or any of them to take any action hereunder or under any
other Credit Document, (e) amend this Section 11.01, (f) amend the definition of
“Required Lenders”, (g) amend the definition of “Asset Value”, but not the
definitions that are used in such definition, (h) release any Guarantor from its
obligations under the Guaranty; provided that the Administrative Agent can, if
no Default then exists, release any Subsidiary of the Borrower which no longer
is a Property Owner of an Unencumbered Property, (i) modify any provisions
requiring payment to be made for the ratable account of the Banks, or (j) amend
the definition of “Pro Rata Share”; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Banks required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document. In addition, none of the following decisions shall be made
without the written consent of the Required Lenders:

(a) release any Person from its obligations under any of the Environmental
Indemnities;

(b) any determination to make a Borrowing after the occurrence and during the
continuance of an Event of Default;

(c) increases the maximum duration of Interest Periods permitted under this
Agreement;

(d) any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;

(e) any waiver or modification of the covenants contained in Article V or
Article VI;

 

65



--------------------------------------------------------------------------------

(f) any amendment, supplement or modification to, or waiver of, the provisions
of Section 8.01 of this Agreement;

(g) any determination to send notice to the Borrower of, or otherwise declare,
an Event of Default pursuant to Section 8.01 of this Agreement;

(h) any determination to accelerate the Obligations pursuant to Section 8.02 of
this Agreement;

(i) any exercise of remedies under any Credit Document;

(j) any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in clauses (a)-(d) of Section 5.05 of this Agreement;

(k) any material waiver of the conditions to a Hotel Property qualifying as
either an Unencumbered Property or a Permitted Non-Unencumbered Property; and

(l) any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver to be made
by the Administrative Agent.

Any amendment to this Agreement including a covenant of the Parent or any of its
Subsidiaries or amendment to a definition shall require the Borrower’s written
consent. Anything herein to the contrary notwithstanding, during such period as
a Bank is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Bank will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Advances or other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Required Lenders or all of the Banks, as required, have approved any
such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period;
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

Section 11.02 Notices, Etc. (a) Except as specifically provided herein, all
notices and other communications shall be in writing (including telecopy or
telex) and mailed, telecopied, telexed, hand delivered or delivered by a
nationally recognized overnight courier, (a) if to the Borrower, at its address
at 3 Bethesda Metro Center, Suite 1200, Bethesda, Maryland 20814, Attention:
Mr. Bruce A. Riggins, with a copy to William Diamond at DeCampo Diamond & Ash,
747 Third Avenue, New York, New York 10017 (telephone: (212) 758-1710; telecopy
(212) 758-1728) and a copy to Robert K. Hagan at Hagan & Associates, Suite 4322,
200 East Randolph Drive, Chicago, Illinois 60601 (telephone: (312) 228-2050;
telecopy (312) 228-0982); (b) if to any Bank at its Domestic Lending Office;
(c) if to the Administrative Agent, at its address at Citibank, N.A. Agency
Department, 1615 Brett Road OPS III, New Castle, Delaware 19720, Attention:
Global Loans Agency Department, (telecopy: (212) 994-0961; telephone:
(302) 894-6010); or (d) as to each party, at such other address or telecopier
number as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall (i) when mailed, telecopied,
telexed or hand delivered or delivered by overnight courier, be effective three
days after deposited in the mails, when telecopy transmission is completed, when
confirmed by telex answer-back or when delivered, (ii) when delivered by posting
to an Approved Electronic Platform, an Internet

 

66



--------------------------------------------------------------------------------

website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 11.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Bank, the
Administrative Agent shall deliver a copy of the Communications to such Bank by
e-mail or telecopier and (iii) when delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided, however, that notices and communications
to the Administrative Agent pursuant to Article II or Article X shall not be
effective until received by the Administrative Agent; provided further that any
notice or communication which is delivered after the close of regular business
hours of the recipient shall be deemed received on the next Business Day.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof. Each Bank agrees (i) to
notify the Administrative Agent in writing of such Bank’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Bank becomes a party to this Agreement
(and from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Bank) and (ii) that any notice may
be sent to such e-mail address.

(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Credit Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower and the
Guarantors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to global.loans.support@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause
(b) shall prejudice the right of the Administrative Agent or any Bank to deliver
any Approved Electronic Communication to the Borrower or any Guarantor in any
manner authorized in this Agreement or to request that the Borrower effect
delivery in such manner.

(c) Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Banks by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and the Borrower and each Guarantor acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such

 

67



--------------------------------------------------------------------------------

distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Banks and the Borrower
and each Guarantor hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 11.03 No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
this Agreement and the other Credit Documents are cumulative and not exclusive
of any remedies provided by law.

Section 11.04 Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, due diligence,
administration, modification and amendment of this Agreement, the Notes and the
other Credit Documents and syndication of the Obligations including, without
limitation, (a) the reasonable fees and out-of-pocket expenses of Shearman &
Sterling LLP, counsel for the Administrative Agent (and no other Bank), and
(b) to the extent not included in the foregoing, the costs of any local counsel,
travel expenses of the Administrative Agent and its consultants and
representatives, engineering reports, environmental reports, mortgage and
intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type. In
addition, the Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses, if any, of the Administrative Agent and each Bank
(including, without limitation, reasonable counsel fees and expenses of the
Administrative Agent and each Bank) in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other Credit Documents.

Section 11.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Bank, either received a
counterpart hereof executed by such Bank or been notified by such

 

68



--------------------------------------------------------------------------------

Bank that such Bank has executed it and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Bank and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Bank.

Section 11.06 Bank Assignments and Participations. (a) Assignments. Any Bank may
assign to one or more banks or other entities all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it, and the Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of such Bank’s rights and obligations under this
Agreement and shall involve a ratable assignment of such Bank’s Commitment and
such Bank’s Advances, (ii) the amount of the resulting Commitment and Advances
of the assigning Bank (unless it is assigning all its Commitment) and the
assignee Bank pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000 and shall be an integral multiple of $1,000,000,
(iii) each such assignment shall be to an Eligible Assignee, (iv) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with the Notes subject to such assignment, (v) the consent of the
Administrative Agent shall be required, which consent shall not be unreasonably
withheld or delayed, except with respect to assignments to other Banks or an
Affiliate of the assigning Bank, (vi) no such assignments shall be made to any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause, and (vii) each
Eligible Assignee (other than an Eligible Assignee which is an Affiliate of the
assigning Bank) shall pay to the Administrative Agent a $3,500 administrative
fee. Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Bank hereunder
and (B) such Bank thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto). Notwithstanding anything herein to the
contrary, any Bank may assign, as collateral or otherwise, any of its rights
under the Credit Documents, including to any Federal Reserve Bank, and this
Section shall not apply to any such assignment. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment will be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the
Administrative Agent and, unless a Default has occurred and is continuing, the
Borrower, which consent shall not be unreasonably withheld or delayed, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Bank hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

69



--------------------------------------------------------------------------------

(b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements and filings under the Exchange Act referred to in Sections 4.06 and
5.05, if applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.

(c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Bank and an Eligible Assignee, together with the Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit B,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note payable to the order of such Eligible
Assignee in amount equal to, respectively, the Commitment and the outstanding
Advances assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Bank has retained any Commitment hereunder, a new Note payable to the
order of such Bank in an amount equal to, respectively, the Commitment and the
outstanding Advances retained by it hereunder. Such new Note shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit A.

(e) Participations. Each Bank may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including,

 

70



--------------------------------------------------------------------------------

without limitation, all or a portion of its Commitment, the Advances owing to
it, and the Notes held by it); provided, however, that (i) such Bank’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Bank shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent, and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(v) such Bank shall not require the participant’s consent to any matter under
this Agreement, except for change in the principal amount of any Note in which
the participant has an interest, reductions in fees or interest, or extending
the Maturity Date except as permitted in this Agreement. The Borrower hereby
agrees that participants shall have the same rights under Sections 2.08, 2.09,
and 2.11(c) hereof as the Bank to the extent of their respective participations,
provided that no participant shall be able to collect in excess of amounts
payable to the Bank selling to such participant under such Sections in respect
of the interest sold to such participant or to collect any such amounts from the
Borrower. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Bank in
accordance with Section 11.20. Such Bank shall promptly deliver a signed copy of
any such confidentiality agreement to the Administrative Agent.

Section 11.07 Indemnification. (a) The Borrower shall indemnify the
Administrative Agent, the Banks (in any capacity or title and including any
lender which was a Bank hereunder prior to any full assignment of its
Commitment), and each affiliate thereof and their respective directors,
officers, employees and agents from, and discharge, release, and hold each of
them harmless against, any and all losses, liabilities, claims or damages
(including reasonable legal fees) to which any of them may become subject,
insofar as such losses, liabilities, claims or damages (including reasonable
legal fees) arise out of or result from (i) any actual or proposed use by the
Borrower or any Affiliate of the Borrower of the proceeds of any Advance,
(ii) any breach by the Borrower or any Guarantor of any provision of this
Agreement or any other Credit Document, (iii) any investigation, litigation or
other proceeding (including any threatened investigation or proceeding) relating
to the foregoing regardless of the identity of the party bringing such
investigation, litigation or other proceeding, or (iv) any Environmental Claim
or requirement of Environmental Laws concerning or relating to the present or
previously-owned or

 

71



--------------------------------------------------------------------------------

operated properties, or the operations or business, of the Borrower or any of
its Subsidiaries, and the Borrower shall reimburse the Administrative Agent and
each Bank, and each affiliate thereof and their respective directors, officers,
employees and agents, upon demand for any reasonable out-of-pocket expenses
(including legal fees) incurred in connection with any such investigation,
litigation or other proceeding; and expressly including any such losses,
liabilities, claims, damages, or expense incurred by reason of the Person being
indemnified’s own negligence, but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of such indemnified Person’s
gross negligence or willful misconduct or willful breach in bad faith of a
material provision of this Agreement as determined in a final non-appealable
judgment by a court of competent jurisdiction.

(b) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any such indemnified party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance, or the use of the proceeds thereof.

(c) No indemnified Person referred to in this Section 11.07 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

Section 11.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 11.09 Survival of Representations, Indemnifications, etc. All
representations, warranties contained in this Agreement or made in writing by or
on behalf of the Borrower in connection herewith shall survive the execution and
delivery of this Agreement and the Credit Documents, the making of the Advances
and any investigation made by or on behalf of the Banks, none of which
investigations shall diminish any Bank’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.08,
2.09, 2.11(c), 10.05 and 11.07 shall survive any termination of this Agreement
and repayment in full of the Obligations.

Section 11.10 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 11.11 Entire Agreement. This Agreement, the Notes and the other Credit
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

Section 11.12 Usury Not Intended. It is the intent of the Borrower and each Bank
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Bank including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Banks and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be

 

72



--------------------------------------------------------------------------------

construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Bank receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes is
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Banks shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Notes all amounts considered to
be interest under applicable law at any time contracted for, charged, received
or reserved in connection with the Obligations. The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.

Section 11.13 Governing Law. ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY BANK, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS) OF THE STATE OF NEW YORK.

Section 11.14 Consent to Jurisdiction; Service of Process; Jury Trial.
(a) Exclusive Jurisdiction. Except as provided in subsection (b), each of the
parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by state or federal courts located in the City, county and state of New York,
but the parties hereto acknowledge that any appeals from those courts may have
to be heard by a court located outside of New York. Each of the parties hereto
waives in all disputes brought pursuant to this subsection (a) any objection
that it may have to the location of the court considering the dispute.

(b) Other Jurisdictions. The Borrower agrees that the Administrative Agent, any
Bank or any Indemnitee shall have the right to proceed against the Borrower or
its Property in a court in any location to enable such person to (1) obtain
personal jurisdiction over the Borrower or (2) enforce a judgment or other court
order entered in favor of such Person. The Borrower agrees that it will not
assert any permissive counterclaims in any proceeding brought by such Person to
enforce a judgment or other court order in favor of such Person. The Borrower
waives any objection that it may have to the location of the court in which such
Person has commenced a proceeding described in this subsection (b).

 

73



--------------------------------------------------------------------------------

(c) Service of Process. The Borrower waives personal service of any process upon
it and irrevocably consents to the service of process of any writs, process or
summonses in any suit, action or proceeding by the mailing thereof by the
Administrative Agent or the Banks by registered or certified mail, postage
prepaid, to the Borrower addressed as provided herein. Nothing herein shall in
any way be deemed to limit the ability of the Administrative Agent or the Banks
to serve any such writs, process or summonses in any other manner permitted by
applicable law. The Borrower irrevocably waives any objection (including,
without limitation, any objection of the laying of venue or based on the grounds
of forum non conveniens) which it may now or hereafter have to the bringing of
any such action or proceeding with respect to this Agreement or any other
instrument, document or agreement executed or delivered in connection herewith
in any jurisdiction set forth above.

(d) Waiver of Jury Trial. Each of the parties hereto irrevocably waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement or any other instrument, document or agreement executed or delivered
in connection herewith. Each of the parties hereto agrees and consents that any
such claim, demand, action or cause of action shall be decided by court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.

(e) Waiver of Bond. The Borrower waives the posting of any bond otherwise
required of any party hereto in connection with any judicial process or
proceeding to realize on the collateral enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.

Section 11.15 Knowledge of Borrower. For purposes of this Agreement, “knowledge
of the Borrower” means the actual knowledge of any of the executive officers and
all other Responsible Officers of the Parent.

Section 11.16 Banks Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Banks
the rights or power to exercise control over the affairs and/or management of
the Borrower, any of its Subsidiaries or any Guarantor, the power of the Banks
being limited to the right to exercise the remedies provided in the Credit
Documents.

Section 11.17 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 11.18 Time is of the Essence. Time is of the essence under the Credit
Documents.

Section 11.19 Scope of Indemnities. The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Banks, or any other Person being indemnified.

Section 11.20 Confidentiality. (a) The Administrative Agent and each Bank
severally agrees that it will use its commercially reasonable efforts not to
disclose without the prior written consent of the Parent or the Borrower (other
than to an Affiliate or such Person’s or their Affiliate’s directors, officers,
employees, auditors, regulators or counsel) any Information (as defined below)
with respect to the Parent or the Borrower which is furnished pursuant to this
Agreement except that the Administrative Agent and

 

74



--------------------------------------------------------------------------------

each Bank may disclose any such Information (a) which is or becomes generally
available to the public other than by a breach of this Section 11.20, (b) which
is known by or becomes known by such Person from another Person, (c) as may be
required or appropriate in any report, statement or testimony submitted to any
Governmental Authority, regulatory authority or self-regulatory authority
(whether in the United States or elsewhere), (d) as may be required or
appropriate in response to any summons or subpoena or any law, order,
regulation, ruling or similar legal process applicable to the Administrative
Agent or such Bank, (e) to any other party hereto, (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section 11.20, to
(1) any prospective participant or assignee in connection with any contemplated
transfer pursuant to Section 11.06 in accordance with the provisions of
Section 11.06(f) or (2) any actual or prospective party to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (h) on a
confidential basis to (1) any rating agency in connection with rating the Parent
or its Subsidiaries or this Agreement or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, (i) with the consent of the Borrower, or (j) to
the extent such Information becomes available to the Administrative Agent, any
Bank or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Parent or any of its Subsidiaries
(including the Fee Letter and any information obtained based on a review of the
books and records of the Parent or any of its Subsidiaries) relating to the
Parent or any of its Subsidiaries or any of their respective businesses;
provided that, in the case of information so received after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all parties as required, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by the Credit Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Credit Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.

Section 11.21 USA Patriot Act Notice. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Banks
hereunder) may from time-to-time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s name, address, tax
identification number and/or such other

 

75



--------------------------------------------------------------------------------

identification information as shall be necessary for each Bank to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

Section 11.22 No Fiduciary Duties. The Parent, the Borrower and each Guarantor
agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, any Bank, or any Affiliate
thereof, on the one hand, and the Parent, the Borrower or such Guarantor, as
applicable, its stockholders or its Affiliates, on the other. The Parent, the
Borrower and each Guarantor agrees that the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions. The Parent, the Borrower
and each Guarantor agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Parent, the Borrower and each Guarantor
acknowledges that the Administrative Agent, the Banks and their respective
Affiliates may have interests in, or may be providing or may in the future
provide financial or other services to other parties with interests which the
Parent, the Borrower or such Guarantor may regard as conflicting with its
interests and may possess information (whether or not material to the Parent,
the Borrower or such Guarantor) other than as a result of (x) the Administrative
Agent acting as administrative agent hereunder or (y) the Banks acting as
lenders hereunder, that the Administrative Agent or any Bank may not be entitled
to share with the Parent, the Borrower or any Guarantor. Without prejudice to
the foregoing, each of the Parent, the Borrower and each Guarantor agrees that
the Administrative Agent, the Banks and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if Banks were not
lenders hereunder, and without any duty to account therefor to the Parent, the
Borrower or any Guarantor. The Parent, the Borrower and each Guarantor hereby
irrevocably waives, in favor of the Administrative Agent and the Banks, any
conflict of interest which may arise by virtue of the Administrative Agent and
the Banks acting in various capacities under the Credit Documents or for other
customers of the Administrative Agent or any Bank as described in this
Section 11.22.

[Balance of page intentionally left blank]

 

76



--------------------------------------------------------------------------------

EXECUTED as of the date first referenced above.

 

BORROWER: LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership By:   LaSalle Hotel Properties   General Partner       By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer PARENT: LASALLE
HOTEL PROPERTIES, a Maryland real estate investment trust By:  

/s/ Bruce A. Riggins

  Name: Bruce A. Riggins   Title: Chief Financial Officer

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

 

GUARANTORS:

LASALLE HOTEL LESSEE, INC.,

an Illinois corporation

By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

GLASS HOUSES,

a Maryland real estate investment trust

By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

DA ENTITY, LLC,

a Delaware limited liability company

By:   LaSalle Hotel Properties       Member       By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer and By:   RDA
Entity, Inc.       Member       By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

RDA ENTITY, INC

LHO GRAFTON HOTEL LESSEE, INC.

LHO LE PARC LESSEE, INC.

LHO SANTA CRUZ ONE LESSEE, INC.

LUCKY TOWN BURBANK LESSEE, INC.

RAMROD LESSEE, INC.

LHO MISSION BAY ROSIE LESSEE, INC.

PARADISE LESSEE, INC.

GEARY DARLING LESSEE, INC.

CHAMBER MAID LESSEE, INC.

SEASIDE HOTEL LESSEE, INC.

LET IT FLHO LESSEE, INC.

LASALLE WASHINGTON ONE LESSEE, INC.

LHO LEESBURG ONE LESSEE, INC.

LHO SAN DIEGO ONE LESSEE, INC.,

each, a Delaware corporation

 

By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

LHO WASHINGTON HOTEL ONE, L.L.C.

LHO WASHINGTON HOTEL TWO, L.L.C.

LHO WASHINGTON HOTEL THREE, LLC

LHO WASHINGTON HOTEL FOUR, L.L.C.

LHO WASHINGTON HOTEL SIX, L.L.C.

I&G CAPITOL, LLC

LHO TOM JOAD CIRCLE DC, L.L.C.

H STREET SHUFFLE, LLC

SILVER P, LLC,

each, a Delaware limited liability company

 

By:   Glass Houses       Managing Member       By:  

/s/ Bruce A. Riggins

                Name: Bruce A. Riggins                 Title: Chief Financial
Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

DC ONE LESSEE, L.L.C.

DC TWO LESSEE, L.L.C.

DC THREE LESSEE, L.L.C.

DC FOUR LESSEE, L.L.C.

DC SIX LESSEE, L.L.C.

DC I&G CAPITAL LESSEE, L.L.C.

LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.

H STREET SHUFFLE LESSEE, LLC

SILVER P LESSEE, LLC,

each, a Delaware limited liability company

 

By:   LaSalle Washington One Lessee, Inc.       Managing Member       By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer

 

LHO ALEXANDRIA ONE, L.L.C.

NYC SERENADE, L.L.C.

LHO VIKING HOTEL, L.L.C.

LHO CHICAGO RIVER, L.L.C.

LHO ALEXIS HOTEL, L.L.C.

LHO ONYX HOTEL ONE, L.L.C.

PC FESTIVUS, LLC,

MICASA SHUCASA, LLC

each, a Delaware limited liability company

 

By:   LaSalle Hotel Operating Partnership, L.P.       Managing Member       By:
  LaSalle Hotel Properties       General Partner       By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

SEASIDE HOTEL, LP,

a Delaware limited partnership

By:   Seaside Hotel, LLC       General Partner       By:   LaSalle Hotel
Operating Partnership, L.P.       Managing Member       By:   LaSalle Hotel
Properties       General Partner       By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

 

GEARY DARLING, LP,

a Delaware limited partnership

By:     Geary Darling, LLC     General Partner     By:   LaSalle Hotel Operating
Partnership, L.P.         Managing Member         By:   LaSalle Hotel Properties
        General Partner         By:  

/s/ Bruce A. Riggins

        Name: Bruce A. Riggins         Title: Chief Financial Officer

 

CHAMBER MAID, LP, a Delaware limited partnership By:   Chamber Maid, LLC General
Partner   By:   LaSalle Hotel Operating Partnership, L.P.       Managing Member
      By:   LaSalle Hotel Properties       General Partner       By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

LET IT FLHO, LP, a Delaware limited partnership By:   Let It FLHO, LLC  
            General Partner   By:   LaSalle Hotel Operating Partnership, L.P.  
    Managing Member       By:   LaSalle Hotel Properties       General Partner  
    By:  

/s/ Bruce A. Riggins

     

Name: Bruce A. Riggins

Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P., a Delaware limited partnership By:   LHO Grafton Hotel,
L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership, L.P.    
Managing Member     By:   LaSalle Hotel Properties       General Partner      
By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer LHO LE
PARC, L.P., a Delaware limited partnership By:   LHO Le Parc, L.L.C.   General
Partner   By:   LaSalle Hotel Operating Partnership, L.P.     Managing Member  
  By:   LaSalle Hotel Properties       General Partner       By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer LHO SANTA
CRUZ HOTEL ONE, L.P., a Delaware limited partnership By:   LHO Santa Cruz Hotel
One, L.L.C   General Partner   By:   LaSalle Hotel Operating Partnership, L.P.  
  Managing Member     By:   LaSalle Hotel Properties       General Partner      
By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

LUCKY TOWN BURBANK, L.P., a Delaware limited partnership By:   Lucky Town
Burbank, L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership,
L.P.     Managing Member     By:   LaSalle Hotel Properties       General
Partner       By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer

 

LHO MISSION BAY ROSIE HOTEL, L.P., a Delaware limited partnership By:   LHO
Mission Bay Rosie Hotel, L.L.C.   General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member     By:   LaSalle Hotel
Properties       General Partner       By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer

 

LHO MISSION BAY HOTEL, L.P., a Delaware limited partnership By:   LHO San Diego
Financing, L.L.C   General Partner   By:   LaSalle Hotel Operating Partnership,
L.P.     Managing Member     By:   LaSalle Hotel Properties       General
Partner       By:  

/s/ Bruce A. Riggins

      Name:   Bruce A. Riggins       Title:   Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

LHO SAN DIEGO FINANCING, L.L.C., a Delaware limited liability company By:  
LaSalle Hotel Operating Partnership, L.P. Member   By:  

LaSalle Hotel Properties

General Partner

    By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer LHO HOLLYWOOD
LM, L.P.,
a Delaware limited partnership By:   LHO Hollywood Financing, Inc.
General Partner   By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer LHO NEW ORLEANS
LM, L.P., a Delaware limited partnership By:  

LHO New Orleans Financing, Inc.

General Partner

  By:  

/s/ Bruce A. Riggins

    Name: Bruce A. Riggins     Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

WILD INNOCENT I, LP, a Delaware limited partnership By:  

Innocent I, LLC

General Partner

 

By:

 

LaSalle Hotel Operating Partnership, L.P.

Managing Member

   

By:

 

LaSalle Hotel Properties

General Partner

     

By:

 

/s/ Bruce A. Riggins

       

Name: Bruce A. Riggins

        Title: Chief Financial Officer CHIMES OF FREEDOM, LLC, a Delaware
limited liability company

By:

 

OF Freedom I, LLC

Managing Member

 

By:

 

LaSalle Hotel Operating Partnership, L.P.

Managing Member

   

By:

 

LaSalle Hotel Properties

General Partner

     

By:

 

/s/ Bruce A. Riggins

       

Name: Bruce A. Riggins

       

Title: Chief Financial Officer

WILD I, LLC

CHIMES I, LLC

OF FREEDOM I, LLC,

each, a Delaware limited liability company

By:

 

LaSalle Hotel Operating Partnership, L.P.

Managing Member

  By:  

LaSalle Hotel Properties

General Partner

   

By:

 

/s/ Bruce A. Riggins

     

Name: Bruce A. Riggins

     

Title: Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

LHO ALEXANDRIA ONE LESSEE, L.L.C.

LHO ONYX ONE LESSEE, L.L.C.

NYC SERENADE LESSEE, L.L.C.

LHO CHICAGO RIVER LESSEE, L.L.C.

LHO ALEXIS LESSEE, L.L.C.

CHIMES OF FREEDOM LESSEE, LLC

WILD INNOCENT I LESSEE, LLC

PC FESTIVUS LESSEE, LLC,

each, a Delaware limited liability company

 

By:  

LaSalle Hotel Lessee, Inc.

Managing Member

  By:  

/s/ Bruce A. Riggins

    Name:   Bruce A. Riggins     Title:  

Executive Vice-President and

Chief Financial Officer

 

LHO SAN DIEGO HOTEL ONE, L.P.,

a Delaware limited partnership

By:   LHO San Diego Hotel One, L.L.C.   General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member     By:   LaSalle Hotel
Properties       General Partner       By:  

/s/ Bruce A. Riggins

        Name:   Bruce A. Riggins         Title:   Chief Financial Officer

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND BANK: CITIBANK, N.A., as Administrative Agent and a
Bank

By:

 

/s/ Michael Chlopak

 

Name: Michael Chlopak

 

Title: Vice President

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

BANKS:

PNC BANK, NATIONAL ASSOCIATION,

as a Bank

By:

 

/s/ J.E. Spedden, Jr.

 

Name: J.E. Spedden, Jr.

 

Title: S.V.P.

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Bank

By:

 

/s/ Don Byerly

 

Name: Don Byerly

 

Title: Senior Vice President

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH,

as a Bank

By:

 

/s/ Hsiao-Ho Huang

 

Name: Hsiao-Ho Huang

 

Title: SVP & GM

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Bank

By:

 

/s/ JT Coe

 

Name: JT Coe

 

Title: Managing Director

By:

 

/s/ George Reynolds

 

Name: George Reynolds

 

Title: Director

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Bank

By:

 

/s/ Lori Y. Jensen

 

Name: Lori Y. Jensen

 

Title: Vice President

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,

as a Bank

By:

 

/s/ Mark F. Monahan

 

Name: Mark F. Monahan

 

Title: Senior Vice President

 

[Signature Page to LHO Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

By:

 

/s/ William G. Karl

 

Name: William G. Karl

 

Title: General Manager

 

[Signature Page to LHO Term Loan Agreement]